Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of September 23, 2016

among

ANALOG DEVICES, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Syndication Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

BMO HARRIS BANK, N.A.,

DBS BANK LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

TD BANK, N.A.,

THE BANK OF NEW YORK MELLON,

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

and

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agents

 

 

 

[CS&M Ref. No. 6702-219]



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

   Defined Terms.      1   

1.02.

   Other Interpretive Provisions.      26   

1.03.

   Accounting Terms.      27   

1.04.

   Rounding.      27   

1.05.

   Times of Day.      27   

1.06.

   Initial Assumption; Subsequent Assumptions.      28   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     30   

2.01.

   Loans.      30   

2.02.

   Borrowings, Conversions and Continuations of Loans.      31   

2.03.

   Prepayments.      32   

2.04.

   Termination or Reduction of Commitments.      33   

2.05.

   Repayment of Loans.      33   

2.06.

   Interest.      34   

2.07.

   Fees.      34   

2.08.

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
     35   

2.09.

   Evidence of Debt.      35   

2.10.

   Payments Generally.      35   

2.11.

   Sharing of Payments by Lenders.      37   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     38   

3.01.

   Taxes.      38   

3.02.

   Illegality.      43   

3.03.

   Inability to Determine Rates.      43   

3.04.

   Increased Costs; Reserves on Eurodollar Rate Loans.      44   

3.05.

   Compensation for Losses.      45   

3.06.

   Mitigation Obligations; Replacement of Lenders.      46   

3.07.

   Survival.      47   

ARTICLE IV CONDITIONS PRECEDENT

     47   

4.01.

   Conditions to Effectiveness.      47   

4.02.

   Conditions to Borrowing.      47   

4.03.

   Conditions to Debt Assumptions.      49   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     49   

5.01.

   Existence, Qualification and Power.      49   

5.02.

   Authorization; No Contravention.      50   

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

          Page  

5.03.

   Governmental Authorization; Other Consents.      50   

5.04.

   Binding Effect.      50   

5.05.

   Financial Statements; No Material Adverse Effect; Solvency.      50   

5.06.

   Litigation.      51   

5.07.

   No Default.      51   

5.08.

   Ownership of Property; Liens.      51   

5.09.

   Environmental Compliance.      51   

5.10.

   Insurance.      52   

5.11.

   Taxes.      52   

5.12.

   ERISA Compliance.      52   

5.13.

   Subsidiaries.      53   

5.14.

   Margin Regulations; Investment Company Act.      53   

5.15.

   Disclosure.      53   

5.16.

   Compliance with Laws.      53   

5.17.

   Taxpayer Identification Number.      54   

5.18.

   Intellectual Property; Licenses, Etc.      54   

5.19.

   Sanctions.      54   

5.20.

   Anti-Corruption Laws.      54   

ARTICLE VI AFFIRMATIVE COVENANTS

     55   

6.01.

   Financial Statements.      55   

6.02.

   Certificates; Other Information.      55   

6.03.

   Notices.      57   

6.04.

   Payment of Obligations.      58   

6.05.

   Preservation of Existence, Etc.      58   

6.06.

   Maintenance of Properties.      58   

6.07.

   Maintenance of Insurance.      58   

6.08.

   Compliance with Laws.      59   

6.09.

   Books and Records.      59   

6.10.

   Inspection Rights.      59   

6.11.

   Use of Proceeds.      59   

6.12.

   Anti-Corruption Laws.      59   

ARTICLE VII NEGATIVE COVENANTS

     60   

7.01.

   Liens.      60   

7.02.

   Indebtedness.      61   

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

          Page  

7.03.

   Fundamental Changes.      63   

7.04.

   Dispositions.      64   

7.05.

   Use of Proceeds.      65   

7.06.

   Fiscal Year.      65   

7.07.

   Financial Covenant.      65   

7.08.

   Sanctions.      65   

7.09.

   Anti-Corruption Laws.      66   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     66   

8.01.

   Events of Default.      66   

8.02.

   Remedies Upon Event of Default.      68   

8.03.

   Application of Funds.      69   

ARTICLE IX ADMINISTRATIVE AGENT

     70   

9.01.

   Appointment and Authority.      70   

9.02.

   Rights as a Lender.      70   

9.03.

   Exculpatory Provisions.      70   

9.04.

   Reliance by Administrative Agent.      71   

9.05.

   Delegation of Duties.      72   

9.06.

   Resignation of Administrative Agent.      72   

9.07.

   Non-Reliance on Administrative Agent and Other Lenders.      73   

9.08.

   No Other Duties, Etc.      73   

9.09.

   Administrative Agent May File Proofs of Claim.      74   

ARTICLE X MISCELLANEOUS

     74   

10.01.

   Amendments, Etc.      74   

10.02.

   Notices; Effectiveness; Electronic Communication.      76   

10.03.

   No Waiver; Cumulative Remedies; Enforcement.      78   

10.04.

   Expenses; Indemnity; Damage Waiver.      79   

10.05.

   Payments Set Aside.      81   

10.06.

   Successors and Assigns.      81   

10.07.

   Treatment of Certain Information; Confidentiality.      85   

10.08.

   Right of Setoff.      86   

10.09.

   Interest Rate Limitation.      87   

10.10.

   Counterparts; Integration; Effectiveness.      87   

10.11.

   Survival of Representations and Warranties.      87   

10.12.

   Severability.      88   

 

iii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

          Page  

10.13.

   Replacement of Lenders.      88   

10.14.

   Governing Law; Jurisdiction; Etc.      89   

10.15.

   Waiver of Jury Trial.      90   

10.16.

   No Advisory or Fiduciary Responsibility.      90   

10.17.

   Electronic Execution of Assignments and Certain Other Documents.      91   

10.18.

   USA PATRIOT ACT NOTICE.      91   

10.19.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      92
  

 

iv



--------------------------------------------------------------------------------

Table of Contents (continued)

 

SCHEDULES

 

  1.01   Consolidated EBITDA Add-backs   2.01   Commitments   5.13   Material
Subsidiaries   5.17   Taxpayer Identification Number   7.01   Liens   7.02  
Indebtedness   10.02   Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

 

    Form of   1.01   Assumption, Release and Guarantee Agreement   2.02   Loan
Notice   2.09   Note   3.01   U.S. Tax Compliance Certificates   4.02   Solvency
Certificate   6.02   Compliance Certificate   10.06   Assignment and Assumption

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 23, 2016,
among ANALOG DEVICES, INC., a Massachusetts corporation (“ADI”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, ADI has entered into an Agreement and Plan of Merger dated as of
July 26, 2016 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the provisions hereof and thereof, the
“Merger Agreement”), with Tahoe Acquisition Corp., a Delaware corporation and
Wholly Owned Subsidiary of ADI (“Merger Sub”), and Linear Technology
Corporation, a Delaware corporation (the “Company”), pursuant to which, on the
terms and conditions set forth therein, Merger Sub will merge with and into the
Company (the “Merger”), with the Company surviving the Merger as a Wholly Owned
Subsidiary of ADI (the “Acquisition”); and

WHEREAS, in connection with the Acquisition, ADI has requested that the Lenders
make Loans on the Closing Date (such term, and each other capitalized term used
and not otherwise defined herein having the meaning specified in Section 1.01)
in an aggregate principal amount up to $5,000,000,000, the proceeds of which
will be used, together with the proceeds of the portion of the Bridge Facilities
not replaced by the credit facilities established hereby (or any term loan
incurred or debt securities issued in lieu or replacement thereof) and cash on
hand of ADI, to (a) pay the aggregate cash consideration for the Acquisition and
(b) pay the fees and expenses and any costs associated with refinancing
indebtedness of the Company or its Subsidiaries in connection with the
Acquisition.

Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“90-Day Bridge Facility” means the 90-day senior unsecured bridge term loan
facility established pursuant to the Bridge Commitment Letter.

“364-Day Bridge Facility” means the 364-day senior unsecured bridge term loan
facility established pursuant to the Bridge Commitment Letter.

“Acquisition” has the meaning specified in the recitals hereto.

“ADI” has the meaning specified in the introductory paragraph hereto.



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to ADI and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.

“Anti-Corruption Laws” has the meaning specified in Section 5.20(a).

“Applicable Percentage” means with respect to any Lender at any time, such
Lender’s Three Year Applicable Percentage and/or Five Year Applicable
Percentage, as the context requires.

“Applicable Rate” means, from time to time with respect to any Loan, the
percentages per annum specified below for the applicable Class and Type of
Loans, based upon ADI’s current Debt Rating:

(a) with respect to Three Year Loans

 

Pricing Level

  

Debt Ratings
S&P/
Moody’s

   Ticking Fee     Eurodollar
Rate
Loans     Base
Rate
Loans  

I

   ³A+/A1      0.060 %      0.750 %      0.000 % 

II

   A/A2      0.080 %      0.875 %      0.000 % 

III

   A-/A3      0.100 %      1.000 %      0.000 % 

IV

   BBB+/Baa1      0.125 %      1.125 %      0.125 % 

V

   BBB/Baa2      0.150 %      1.250 %      0.250 % 

VI

   BBB-/Baa3      0.200 %      1.375 %      0.375 % 

VII

   £BB+/Ba1 or unrated      0.250 %      1.625 %      0.625 % 

 

2



--------------------------------------------------------------------------------

(b) with respect to Five Year Loans

 

Pricing Level

  

Debt Ratings
S&P/
Moody’s

   Ticking Fee     Eurodollar
Rate
Loans     Base
Rate
Loans  

I

   ³A+/A1      0.060 %      0.875 %      0.000 % 

II

   A/A2      0.080 %      1.000 %      0.000 % 

III

   A-/A3      0.100 %      1.125 %      0.125 % 

IV

   BBB+/Baa1      0.125 %      1.250 %      0.250 % 

V

   BBB/Baa2      0.150 %      1.375 %      0.375 % 

VI

   BBB-/Baa3      0.200 %      1.500 %      0.500 % 

VII

   £BB+/Ba1 or unrated      0.250 %      1.750 %      0.750 % 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by ADI to the Administrative Agent of notice
thereof pursuant to Section 6.03(c) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change. If the Debt Ratings differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level VII being the
lowest). If there is a split in Debt Ratings of more than one level, then the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply. If ADI has only one Debt Rating, the Pricing Level that is
one level lower than that of such Debt Rating shall apply. If ADI does not have
any Debt Rating, Pricing Level VII shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means the Persons named as joint lead arrangers and joint
bookrunners on the cover page of this Agreement, acting in such capacities;
provided that Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) may,
without notice to ADI, assign its rights and obligations under this Agreement to
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

“Assigning Borrower” means any Borrower that shall request that all or a portion
of its Borrower Obligations be assumed by a Subsequent Subsidiary Borrower
pursuant to Section 1.06(b) or 1.06(c).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06 or any other form (including electronic
documentation generated by any electronic platform) approved by the
Administrative Agent and reasonably acceptable to ADI.

 

3



--------------------------------------------------------------------------------

“Assumption, Release and Guarantee Agreement” means an Assumption, Release and
Guarantee Agreement in the form of Exhibit 1.01 hereto or any other form agreed
upon by ADI and the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
ADI and its Subsidiaries for the fiscal year ended October 31, 2015, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of ADI and its Subsidiaries, including the
notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by JPMCB as its “prime rate”
and (c) the Adjusted Eurodollar Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for a one-month interest
period, plus 1.00%. For purposes of this definition, the Adjusted Eurodollar
Rate for any day shall be based on the Eurodollar Screen Rate at approximately
11:00 a.m., London time, on such day for deposits in Dollars with a maturity of
one month. The “prime rate” is a rate set by JPMCB based upon various factors
including JPMCB’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the “prime
rate” announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means (a) prior to the Initial Assumption, ADI, (b) from and after
the Initial Assumption and prior to any Subsequent Assumption, the Initial
Subsidiary Borrower and if the Initial Subsidiary Borrower shall have assumed
only a portion of ADI’s Borrower

 

4



--------------------------------------------------------------------------------

Obligations, ADI, and (c) from and after any Subsequent Assumption, the
applicable Subsequent Subsidiary Borrower, each other Subsidiary that shall have
assumed any Borrower Obligations pursuant to a Debt Assumption and shall not
subsequently have been released therefrom and, if the Initial Subsidiary
Borrower and any Subsequent Subsidiary Borrowers shall have assumed only a
portion of ADI’s Borrower Obligations, ADI.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Obligations” means, as to ADI, the Initial Subsidiary Borrower or any
Subsequent Subsidiary Borrower, the Obligations in respect of the principal
amount of Loans and interest accrued thereon that are incurred or assumed by
such Person in its capacity as a Borrower (but not, for the avoidance of doubt,
any Obligations incurred by ADI in its capacity as a Guarantor).

“Borrowing” means Loans of the same Class and Type and, in the case of
Eurodollar Loans, having the same Interest Period.

“Bridge Commitment Letter” means the commitment letter dated July 26, 2016,
among ADI, the Arrangers and certain Affiliates of the Arrangers, providing for
bridge term loan facilities in an aggregate principal amount of $11,600,000,000,
as amended or supplemented from time to time.

“Bridge Facilities” means the 90-Day Bridge Facility and the 364-Day Bridge
Facility.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, and if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit

 

5



--------------------------------------------------------------------------------

plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”), directly or
indirectly, of 40% or more of the equity securities of ADI entitled to vote for
members of the board of directors or equivalent governing body of ADI on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) the board of directors of ADI shall cease to consist of a majority of
Continuing Directors; or

(c) at any time when the Initial Subsidiary Borrower or any Subsequent
Subsidiary Borrower is a Borrower, the Initial Subsidiary Borrower or such
Subsequent Subsidiary Borrower, as applicable, shall fail to be a Subsidiary.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Three Year Loans or Five
Year Loans, (b) any Commitment, refers to whether such Commitment is a Three
Year Commitment or a Five Year Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class.

“Closing Date” means the date on which all the conditions precedent in
Section 4.02 are satisfied (or waived in accordance with Section 10.01).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Three Year Commitment or a Five Year Commitment.

“Commitment Letter” means the amended and restated term loan commitment letter
dated August 10, 2016, among ADI, the Arrangers and certain Affiliates of the
Arrangers providing for the term loan facilities established hereby, as amended
from time to time.

“Company” has the meaning specified in the recitals hereto.

“Company Material Adverse Effect” means any fact, change, circumstance, event,
occurrence, condition, development or combination of the foregoing which is
materially adverse to the business, results of operations or financial condition
of the Company and its Subsidiaries taken as a whole; provided, however, that
Company Material Adverse Effect shall not be deemed to include the impact of:
(A) changes after the date of the Merger Agreement in GAAP; (B) changes after
the date of the Merger Agreement in Laws; (C) changes after the date of the
Merger Agreement in global, national or regional political conditions (including
the outbreak of war or acts of terrorism) or in economic or market conditions
(including securities markets, credit markets, currency markets and other
financial markets) in any country; (D) earthquakes, hurricanes, tsunamis,
tornadoes, floods, mudslides,

 

6



--------------------------------------------------------------------------------

wild fires or other natural disasters, weather conditions and other force
majeure events; (E) the announcement, pendency or consummation of the Merger
Agreement, including the identity of ADI or any of its Affiliates, or any
communication by ADI or any of its Affiliates (including any impact on the
relationship of the Company or any of the Company’s Subsidiaries, contractual or
otherwise, with its customers, suppliers, distributors, vendors, licensors,
licensees, lenders, employees or partners); (F) a change in the trading price of
the Company Common Stock, any suspension of trading in the Company Common Stock,
or the failure of the Company to meet public projections, estimates or
expectations of the Company’s revenue, earnings or other financial performance
or results of operations for any period, or any failure by the Company to meet
any internal budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations (but not, in each case, the
underlying cause of such changes or failures, unless such underlying cause would
otherwise be excepted from this definition); (G) any breach, violation or
non-performance of any provision of the Merger Agreement by ADI or any of its
Affiliates; (H) any actions taken or omitted to be taken by the Company or any
of its Subsidiaries at the written request of ADI; and (I) any claims or actions
arising from allegations of breach of fiduciary duty or otherwise relating to
the Merger Agreement or the Merger; except, with respect to clauses (A), (B),
(C) or (D), to the extent that the effects of such change are disproportionately
adverse to the business, properties, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole, as compared to
other companies in the industries in which the Company and its Subsidiaries
operate, in which case only the incremental disproportionate impact may be taken
into account in determining whether there has been a Company Material Adverse
Effect. Capitalized terms used but not defined in this definition (other than
the terms Merger Agreement and Company Material Adverse Effect) shall have the
meanings assigned to such terms in the Merger Agreement as in effect on July 26,
2016.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

“Consent Jurisdiction” means any member state of the European Union as of the
date hereof that is not a Permitted Jurisdiction; provided that, notwithstanding
anything to the contrary contained herein, in no event shall Bulgaria, Cyprus,
Estonia or Latvia be a Consent Jurisdiction.

“Consolidated EBITDA” means, for any period, for ADI and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income and without duplication: (i) Consolidated Interest Charges for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable by ADI and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) non-cash stock-based compensation
expense for such period, (v) certain non-recurring expenses of ADI and its
Subsidiaries incurred prior to the date hereof, as more fully set forth on
Schedule 1.01, for such period, and non-recurring cash expenses relating to
pension liabilities incurred after July 10, 2015, in an aggregate amount not to
exceed $300,000,000, (vi) non-recurring expenses (whether or not separately
identified on the profit and loss statement) of ADI and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, (vii) non-recurring cash expenses (whether or not

 

7



--------------------------------------------------------------------------------

separately identified on the profit and loss statement) of ADI and its
Subsidiaries reducing such Consolidated Net Income to the extent such cash
expenses are not paid in such period but will be paid in a future period (it
being understood that such non-recurring cash expenses will reduce Consolidated
EBITDA, but only when paid), (viii) fees and expenses in connection with the
Transactions, and (ix) merger and integration costs in connection with the
Transactions minus (b) to the extent included in calculating such Consolidated
Net Income, all non-recurring non-cash items increasing Consolidated Net Income
for such period, all as determined in accordance with GAAP.

“Consolidated EBITDA Adjustments” means, (a) in connection with any Person
(including the Company) acquired by ADI or any of its Subsidiaries or any other
assets acquired by ADI or any of its Subsidiaries during the applicable four
fiscal quarter measurement period for purposes of Section 7.07, in each case
where there exist historical financial statements with respect thereto or ADI
provides internally prepared separate financial statements to the Administrative
Agent with respect to such Person or assets (such statements to be reasonably
acceptable to the Administrative Agent), Consolidated EBITDA shall be
calculated, without duplication, on a pro forma basis as if such Person or
assets had been acquired on the first day of such four fiscal quarter period,
(b) in connection with any Person disposed of by ADI or any of its Subsidiaries
or any other assets disposed of by ADI or any of its Subsidiaries during the
applicable four fiscal quarter measurement period for purposes of Section 7.07,
in each case to the extent there exist historical financial statements with
respect to such Person or assets or ADI provides (or, upon the request of the
Administrative Agent, can reasonably provide) internally prepared separate
financial statements to the Administrative Agent with respect to such Person or
assets (such statements to be reasonably acceptable to the Administrative
Agent), Consolidated EBITDA shall be calculated, without duplication, on a pro
forma basis as if such Person or assets had been disposed of on the first day of
such four fiscal quarter period, and (c) any pro forma calculation of
Consolidated EBITDA pursuant to the preceding clause (a) or (b) may include,
without duplication, operating expense reductions, other operating improvements,
synergies or operational changes or restructurings reasonably expected to result
from the Transactions or any other applicable pro forma event, in each case in
the 12-month period following the consummation of the Transactions or such other
applicable pro forma event, as determined in the reasonable good faith
determination of ADI and set forth in an officer’s certificate; provided that
any addbacks related to any applicable pro forma events (other than pro forma
events related to the Transactions) shall not in the aggregate exceed 15% of
Consolidated EBITDA in any 12-month period.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to ADI and its Subsidiaries on a consolidated basis, without
duplication, (a) the sum of: (i) all obligations for borrowed money, whether
current or long-term (including the Obligations) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments; (ii)
all purchase money Indebtedness; (iii) all obligations (direct or contingent)
arising in respect of letters of credit, whether standby or commercial, (other
than commercial letters of credit issued in the ordinary course of business to
the extent there is no overdue reimbursement obligation in respect thereof),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
(iv) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of

 

8



--------------------------------------------------------------------------------

business); (v) all Attributable Indebtedness; (vi) all Guarantees with respect
to Indebtedness of the types specified in clauses (i) through (v) above of
another Person; and (vii) all Indebtedness of the types referred to in clauses
(i) through (vi) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which ADI
or any Subsidiary is a general partner or joint venturer, except to the extent
that Indebtedness is expressly made non-recourse to such Person, minus (b) the
lesser of (i) the aggregate amount of Unrestricted Cash of ADI and its
Subsidiaries on such date and (ii) the aggregate principal amount of loans
outstanding under the 90-Day Bridge Facility as of such date.

“Consolidated Interest Charges” means, for any period, for ADI and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of ADI and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of ADI and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters ended on such
date, subject to Consolidated EBITDA Adjustments.

“Consolidated Net Income” means, for any period, for ADI and its Subsidiaries on
a consolidated basis, the net income of ADI and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period, in each case as
determined in accordance with GAAP.

“Consolidated Tangible Assets” means, at any time, the consolidated tangible
assets of ADI and its Subsidiaries, as determined in accordance with GAAP.

“Continuing Directors” means the directors of ADI on the date hereof, and each
other director whose election by the board of directors of ADI or whose
nomination for election by the stockholders of ADI was approved by a vote of at
least a majority of the directors who were either directors of ADI on the date
hereof or whose election or nomination for election was previously so approved
by directors who were Continuing Directors (in each case, such approval either
by a specific vote or by approval of ADI’s proxy statement in which such
director was named as a nominee for election as a director).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

9



--------------------------------------------------------------------------------

“Debt Assumption” means the Initial Assumption or any Subsequent Assumption.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of ADI’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified ADI or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or ADI, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and ADI), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or any Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by

 

10



--------------------------------------------------------------------------------

the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to ADI and each other Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of property of any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which this Agreement is executed and
delivered by the parties hereto and the conditions precedent in Section 4.01 are
satisfied (or waived in accordance with Section 10.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Subsidiary” means a Wholly Owned Subsidiary of ADI (a) in the case of
a Subsequent Assumption undertaken pursuant to Section 1.06(b), organized under
the laws of a Permitted Jurisdiction and (b) in the case of a Subsequent
Assumption undertaken pursuant to Section 1.06(c), organized under the laws of a
Consent Jurisdiction to which each Lender shall have consented in writing
pursuant to the requirements of Section 1.06(c).

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, governmental
licenses, governmental agreements or governmental restrictions relating to
pollution or the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

 

11



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ADI or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with ADI within the meaning of Section 414(b) or (c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by ADI or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by ADI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the institution by the PBGC
of proceedings to terminate a Pension Plan; (e) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon ADI or any ERISA Affiliate; or (g)
the determination that any Pension Plan is considered an at-risk plan or a plan
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the Eurodollar Screen Rate at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if no Eurodollar

 

12



--------------------------------------------------------------------------------

Screen Rate shall be available at such time for such Interest Period but
Eurodollar Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the Eurodollar Rate for such Interest
Period shall be the Interpolated Screen Rate. Notwithstanding the foregoing, if
the Eurodollar Rate, determined as provided above, would otherwise be less than
zero, then the Eurodollar Rate shall be deemed to be zero for all purposes.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Screen Rate” means, for any day and time, with respect to any
Eurodollar Rate Loan for any Interest Period, the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal and,
solely with respect to payments made by the Initial Subsidiary Borrower,
Republic of Ireland withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by ADI under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

 

13



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letters” means (a) the Administrative Agent Fee Letter dated July 26, 2016,
between ADI and the Administrative Agent, (b) the Initial Arranger Fee Letter
dated August 10, 2016, among ADI, JPMCB, Bank of America, N.A., MLPF&S, Credit
Suisse Securities (USA) LLC and Credit Suisse AG, Cayman Islands Branch and (c)
the MUFG Fee Letter dated August 10, 2016, between ADI and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

“Five Year Applicable Percentage” means, with respect to any Five Year Lender at
any time, the percentage (carried out to the ninth decimal place) of (a) prior
to the Closing Date, the aggregate Five Year Commitments represented by such
Five Year Lender’s Five Year Commitment at such time and (b) thereafter, the
aggregate principal amount of all Five Year Loans outstanding at such time
represented by such Five Year Lender’s outstanding Five Year Loans at such
time. If the Five Year Commitments have terminated and the Five Year Loans have
been repaid in full, then the Five Year Applicable Percentage of each Five Year
Lender will be determined based on the Five Year Applicable Percentage of such
Five Year Lender most recently in effect, giving effect to any subsequent
assignments.

“Five Year Borrowing” means a Borrowing comprised of Five Year Loans.

“Five Year Commitment” means, as to each Lender, its obligation to make a Five
Year Loan to the Borrower pursuant to Section 2.01 in a principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Five Year Lender shall have
assumed its Five Year Commitment, as applicable, as its “Five Year Commitment”,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Five Year Commitments on the date hereof
is $2,500,000,000.

“Five Year Lender” means, at any time, any Lender that has a Five Year
Commitment or an outstanding Five Year Loan at such time.

“Five Year Loan” has the meaning specified in Section 2.01(b).

“Foreign Lender” means any Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

14



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other monetary
obligation payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, from and after the date of the Initial Assumption, ADI in its
capacity as guarantor of the Obligations of the Initial Subsidiary Borrower and
each Subsequent Subsidiary Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Impacted Loans” has the meaning specified in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising in respect of
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations have not yet been recorded as
liabilities on the consolidated balance sheet of such Person);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Assumption” means the assumption by the Initial Subsidiary Borrower of
all or a portion of the Borrower Obligations of ADI, the release of ADI as
primary obligor in respect of such Borrower Obligations and the accession of ADI
as Guarantor in respect of such Borrower Obligations, in each case pursuant to
an Assumption, Release and Guarantee Agreement.

“Initial Subsidiary Borrower” means Analog Devices Technology, a company
incorporated under the laws of the Republic of Ireland, a Bermuda tax resident
as of the Effective Date, and a Wholly Owned Subsidiary of ADI.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in the applicable Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Interpolated Screen Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Eurodollar Screen Rate for the longest
maturity for which a Eurodollar Screen Rate is available that is shorter than
such Interest Period and (b) the applicable Eurodollar Screen Rate for the
shortest maturity for which a Eurodollar Screen Rate is available that is longer
than such Interest Period, in each case at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.

 

17



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(other than agreements consisting of contracts with Governmental Authorities
entered into by a Person in the ordinary course of business), in each case
whether or not having the force of law.

“Lender” means each of the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify ADI and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” means a Three Year Loan or a Five Year Loan, as the context may require.

“Loan Documents” means this Agreement, each Note, the Fee Letters and each
Assumption, Release and Guarantee Agreement.

“Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means (a) prior to the Initial Assumption, ADI (as Borrower), (b)
from and after the Initial Assumption and prior to any Subsequent Assumption,
the Initial Subsidiary Borrower (as Borrower) and ADI (as Guarantor and, if the
Initial Subsidiary Borrower shall have assumed only a portion of ADI’s Borrower
Obligations, as a Borrower) and (c) from and after any Subsequent Assumption,
the applicable Subsequent Subsidiary Borrower (as a Borrower), each other
Subsidiary that shall have assumed any Borrower Obligations pursuant to a Debt
Assumption and shall not subsequently have been released

 

18



--------------------------------------------------------------------------------

therefrom (as a Borrower) and ADI (as the Guarantor and, if the Initial
Subsidiary Borrower and any Subsequent Subsidiary Borrowers shall have assumed
only a portion of ADI’s Borrower Obligations, as a Borrower).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of ADI and its Subsidiaries, taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under this Agreement or the Loan Documents,
taken as a whole, or the ability of the Loan Parties, taken as a whole, to
perform their obligations under this Agreement or the Loan Documents, taken as a
whole; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Loan Parties of this Agreement or the Loan
Documents, taken as a whole.

“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, together with its Subsidiaries on a
consolidated basis, with respect to which any of the following criteria has been
met: (a) the aggregate revenue generated by such Subsidiary and its Subsidiaries
on a consolidated basis for the twelve month period ending as of the most
recently completed fiscal quarter of ADI equals or exceeds 5% of the
consolidated gross revenues of ADI and its Subsidiaries for such period, (b) the
Consolidated EBITDA attributable to such Subsidiary and its Subsidiaries on a
consolidated basis for the twelve month period ending as of the most recently
completed fiscal quarter of ADI equals or exceeds 5% of Consolidated EBITDA for
such period or (c) the aggregate book value of the assets of such Subsidiary and
its Subsidiaries on a consolidated basis as of the last day of the most recently
completed fiscal quarter of ADI equals or exceeds 5% of the book value of all of
the assets of ADI and its Subsidiaries as of the last day of such period.

“Maturity Date” means (a) with respect to Three Year Loans, the third
anniversary of the Closing Date and (b) with respect to Five Year Loans, the
fifth anniversary of the Closing Date; provided, however, that, in either case,
if such date is not a Business Day, the Maturity Date shall be the immediately
succeeding Business Day.

“Merger” has the meaning specified in the recitals hereto.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Agreement Representations” means such of the representations and
warranties made by the Company in the Merger Agreement as are material to the
interests of the Lenders (in their capacities as such), but only to the extent
that ADI (or any of its Affiliates) has the right to terminate its obligations
under the Merger Agreement or the right to elect not to consummate the
Acquisition as a result of a breach of such representations in the Merger
Agreement.

“Merger Sub” has the meaning specified in the recitals hereto.

 

19



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which ADI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including ADI or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit 2.09.

“Notice of Consent” has the meaning specified in Section 1.06(c).

“Notice of Illegality” has the meaning specified in Section 1.06(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, “NYFRB Rate” shall mean the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising with respect to any Loan or
otherwise under any Loan Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means the certificate or articles of incorporation and
the bylaws (or equivalent or comparable constitutive documents).

 

20



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outside Date” means October 26, 2017.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by ADI or any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to minimum funding standards under Section 412 of the Code.

“Permitted Jurisdiction” means any State of the United States, the District of
Columbia, Belgium, Finland, Germany, Hong Kong, Ireland, Luxembourg, the
Netherlands, Singapore, Sweden, Switzerland or the United Kingdom.

 

21



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of ADI or any ERISA
Affiliate or any such Plan to which ADI or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Commitments or Loans
representing more than 50% of the aggregate Commitments or Loans, as the case
may be, outstanding at such time; provided that the Commitments or Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer or
controller of ADI and any other officer of ADI so designated by any of the
foregoing officers in a written notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of ADI shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of ADI and such Responsible Officer
shall be conclusively presumed to have acted on behalf of ADI.

“S&P” means S&P Global Ratings and any successor thereto.

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC and the USA
PATRIOT Act), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

 

22



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Specified Representations” means the representations and warranties made by ADI
in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.04, 5.14, 5.19(b) and 5.20(b)
(insofar as it relates to Sanctions administered or enforced by the United
States government).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the FRB to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsequent Assumption” means the assumption by a Subsequent Subsidiary Borrower
of all or a portion of the Borrower Obligations of ADI, the Initial Subsidiary
Borrower or any other Subsequent Subsidiary Borrower, the release of ADI or the
Assigning Borrower as primary obligor in respect of such Borrower Obligations,
and the accession of ADI as Guarantor in respect of such Borrower Obligations,
in each case pursuant to an Assumption, Release and Guarantee Agreement.

“Subsequent Subsidiary Borrower” means any Eligible Subsidiary that assumes all
or a portion of any Borrower’s Obligations pursuant to a Subsequent Assumption.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
ADI (including, at all times on and after the Closing Date, the Company and its
Subsidiaries).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the

 

23



--------------------------------------------------------------------------------

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Three Year Applicable Percentage” means, with respect to any Three Year Lender
at any time, the percentage (carried out to the ninth decimal place) of (a)
prior to the Closing Date, the Aggregate Three Year Commitments represented by
such Three Year Lender’s Three Year Commitment at such time and (b) thereafter,
the aggregate principal amount of all Three Year Loans outstanding at such time
represented by such Three Year Lender’s outstanding Three Year Loans at such
time. If the Aggregate Three Year Commitments have terminated and the Three Year
Loans have been repaid in full, then the Three Year Applicable Percentage of
each Three Year Lender will be determined based on the Three Year Applicable
Percentage of such Three Year Lender most recently in effect, giving effect to
any subsequent assignments.

“Three Year Borrowing” means a Borrowing comprised of Three Year Loans.

“Three Year Commitment” means, as to each Lender, its obligation, if any, to
make a Three Year Loan to the Borrower pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Three Year Commitment, as applicable, as its “Three Year
Commitment”, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Three Year Commitments on the date
hereof is $2,500,000,000.

 

24



--------------------------------------------------------------------------------

“Three Year Lender” means, at any time, any Lender that has a Three Year
Commitment or an outstanding Three Year Loan at such time.

“Three Year Loan” has the meaning specified in Section 2.01(a).

“Threshold Amount” means $250,000,000.

“Transactions” means, collectively, (a) the execution, delivery and performance
of this Agreement by each Loan Party, (b) the making of the Loans hereunder and
use of proceeds thereof, (c) the payment of fees and expenses incurred in
connection with the foregoing and (d) the Acquisition.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of ADI and its Subsidiaries for the fiscal quarters and the portions of the
fiscal year ended January 30, April 30 and July 30, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters of ADI and its Subsidiaries, including the notes
thereto.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means, as of any date, cash and cash equivalents owned by
ADI and its Subsidiaries that are not, and are not required under the terms of
any agreement or other arrangement in effect on such date to be, (a) pledged to
or held in one or more accounts under the control of one or more creditors of
ADI or any Subsidiary or (b) otherwise segregated from the general assets of ADI
and the Subsidiaries, in one or more special accounts or otherwise, for the
purpose of securing or providing a source of payment for Indebtedness or other
obligations that are or from time to time may be owed to one or more creditors
of ADI or any Subsidiary. It is agreed that cash and cash equivalents held in
ordinary deposit or security accounts and not subject to any existing or
contingent restrictions on transfer by ADI or a Subsidiary will not be excluded
from Unrestricted Cash by reason of setoff rights created by law or by
applicable account agreements in favor of the depositary institutions or
security intermediaries.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other
than qualifying shares required in connection with a Subsidiary organized and
domiciled outside of the United States) are at the time owned, directly or
indirectly, by ADI.

 

25



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

26



--------------------------------------------------------------------------------

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the early
adoption by ADI of any provision of GAAP) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either ADI or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
ADI shall negotiate in good faith to amend such ratio or requirement to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) ADI shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements notwithstanding any change in GAAP
related thereto.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of ADI and its Subsidiaries or to the
determination of any amount for ADI and its Subsidiaries on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that ADI is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

 

1.04. Rounding.

Any financial ratios required to be maintained by ADI pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

27



--------------------------------------------------------------------------------

1.06. Initial Assumption; Subsequent Assumptions.

(a) ADI shall have the right, at any time after the borrowing on the Closing
Date, upon not fewer than five Business Days’ notice to the Administrative Agent
(which shall promptly make such notice available to the Lenders), to cause all
or a portion of its Borrower Obligations to be assumed by the Initial Subsidiary
Borrower; provided that if less than all of the Borrower Obligations are assumed
by the Initial Subsidiary Borrower, the aggregate principal amount of Loans of
each Class included in the Borrower Obligations so assumed shall be ratable as
between the Classes of Loans then outstanding. Subject to the satisfaction of
the conditions set forth in Section 4.03, the Initial Assumption shall become
effective on the date specified in such notice, and at the time of such
effectiveness, (i) the Initial Subsidiary Borrower shall become a party to this
Agreement, shall assume and succeed to ADI’s Borrower Obligations or such
portion thereof as shall be specified in the applicable Assumption, Release and
Guarantee Agreement and, as to such Borrower Obligations or portion thereof,
shall thenceforth be “the Borrower” for all purposes hereof; (ii) ADI shall be
released from its obligations as Borrower in respect of the Borrower Obligations
so assumed by the Initial Subsidiary Borrower (but shall remain “the Borrower”
in respect of any Borrower Obligations not assumed by the Initial Subsidiary
Borrower) and (iii) ADI shall guarantee the Borrower Obligations so assumed by
the Initial Subsidiary Borrower pursuant to the applicable Assumption, Release
and Guarantee Agreement.

(b) At any time after the Initial Assumption, any Assigning Borrower may, upon
not fewer than 10 Business Days’ notice to the Administrative Agent (which shall
promptly make such notice available to the Lenders), request that all or a
portion of its Borrower Obligations be assumed by a Subsequent Subsidiary
Borrower organized under the laws of a Permitted Jurisdiction, which proposed
Subsidiary and jurisdiction shall be identified in such notice; provided that if
less than all of the Borrower Obligations are assumed by any Subsequent
Subsidiary Borrower, the aggregate principal amount of Loans of each Class
included in the Borrower Obligations so assumed by such Subsequent Subsidiary
Borrower shall be ratable as between the Classes of Loans then outstanding. The
Assigning Borrower shall furnish to each Lender all such information as such
Lender shall reasonably request relating to such Subsequent Subsidiary Borrower
(including any information required for compliance with the USA PATRIOT Act or
other “know-your-customer” laws) promptly after it is requested by such
Lender. In the event any Lender shall notify the Assigning Borrower and the
Administrative Agent that it shall be unlawful under Federal or applicable state
or foreign law for such Lender to make or hold Loans to such Subsequent
Subsidiary Borrower (a “Notice of Illegality”), the requested Subsequent
Assumption shall not become effective until such time as such Lender withdraws
such Notice of Illegality or ceases to be a Lender hereunder pursuant to
Sections 3.06 and 10.13. Except as provided in the immediately preceding
sentence, and subject to the satisfaction of the conditions set forth in
Section 4.03, the requested Subsequent Assumption shall become effective on the
date specified in the notice delivered by the Borrower, and at the time of such
effectiveness, (i) the Subsequent Subsidiary Borrower shall become a party to
this Agreement, shall assume and succeed to the Borrower Obligations of the
Assigning Borrower or such portion thereof as shall be specified in the
applicable Assumption, Release and Guarantee Agreement and, as to such Borrower
Obligations or portion thereof, shall thenceforth be “the Borrower” for all
purposes hereof, (ii) the Assigning Borrower shall be released from its
obligations as

 

28



--------------------------------------------------------------------------------

Borrower in respect of the Borrower Obligations so assumed by the Subsequent
Subsidiary Borrower (but shall remain “the Borrower” in respect of any of its
Borrower Obligations not assumed by the Subsequent Subsidiary Borrower) and
(iii) ADI shall guarantee the Borrower Obligations so assumed by the Subsequent
Subsidiary Borrower pursuant to the applicable Assumption, Release and Guarantee
Agreement. For the avoidance of doubt, a Subsequent Assumption pursuant to this
Section 1.06(b) may be effected by means of a merger, consolidation, liquidation
or dissolution of an Assigning Borrower (other than ADI) with or into a
Subsequent Subsidiary Borrower in compliance with, and subject to the
requirements of, this Section 1.06(b), with the applicable Assumption, Release
and Guarantee Agreement to be modified in such manner as ADI and the
Administrative Agent may agree to take account of the form of such Subsequent
Assumption.

(c) In addition to its rights under Section 1.06(b), at any time after the
Initial Assumption, any Assigning Borrower may, upon not fewer than 45 calendar
days’ notice to the Administrative Agent (which shall promptly make such notice
available to the Lenders), request that all or a portion of its Borrower
Obligations be assumed by a Subsequent Subsidiary Borrower organized under the
laws of a Consent Jurisdiction, which proposed Subsidiary and jurisdiction shall
be identified in such notice; provided that if less than all of the Borrower
Obligations are assumed by any Subsequent Subsidiary Borrower, the aggregate
principal amount of Loans of each Class included in the Borrower Obligations so
assumed by such Subsequent Subsidiary Borrower shall be ratable as between the
Classes of Loans then outstanding. The Assigning Borrower shall furnish to each
Lender all such information as such Lender shall reasonably request relating to
such Subsequent Subsidiary Borrower (including any information required for
compliance with the USA PATRIOT Act or other “know-your-customer” laws) promptly
after it is requested by such Lender. Each Lender may approve or disapprove of
any request for a Subsequent Assumption pursuant to this Section 1.06(c) in its
discretion, but shall use its commercially reasonable efforts to respond to such
request with 45 calendar days following the delivery by the Assigning Borrower
of such request (it being understood and agreed that any Lender failing to
respond to a request pursuant to this Section 1.06(c) within such 45 calendar
day period shall be deemed to have disapproved such request). Notwithstanding
anything to the contrary contained herein, no requested Subsequent Assumption
pursuant to this Section 1.06(c) shall become effective until such time as each
Lender (including any replacement Lender pursuant to Section 10.13) shall have
delivered to the Assigning Borrower and the Administrative Agent a written
approval of such Subsequent Assumption (a “Notice of Consent”). Subject to the
satisfaction of the requirements of the immediately preceding sentence, and the
conditions set forth in Section 4.03, the requested Subsequent Assumption shall
become effective on the date specified in the notice delivered by the Borrower,
and at the time of such effectiveness, (i) the Subsequent Subsidiary Borrower
shall become a party to this Agreement, shall assume and succeed to the Borrower
Obligations of the Assigning Borrower or such portion thereof as shall be
specified in the applicable Assumption, Release and Guarantee Agreement and, as
to such Borrower Obligations or portion thereof, shall thenceforth be “the
Borrower” for all purposes hereof, (ii) the Assigning Borrower shall be released
from its obligations as Borrower in respect of the Borrower Obligations so
assumed by the Subsequent Subsidiary Borrower (but shall remain “the Borrower”
in respect of any of its Borrower Obligations not assumed by the Subsequent
Subsidiary Borrower) and (iii) ADI shall guarantee the Borrower Obligations so
assumed by the Subsequent Subsidiary

 

29



--------------------------------------------------------------------------------

Borrower pursuant to the applicable Assumption, Release and Guarantee Agreement.
For the avoidance of doubt, a Subsequent Assumption pursuant to this Section
1.06(c) may be effected by means of a merger, consolidation, liquidation or
dissolution of an Assigning Borrower (other than ADI) with or into a Subsequent
Subsidiary Borrower in compliance with, and subject to the requirements of, this
Section 1.06(c), with the applicable Assumption, Release and Guarantee Agreement
to be modified in such manner as ADI and the Administrative Agent may agree to
take account of the form of such Subsequent Assumption.

(d) In the event any Debt Assumption shall involve a portion of, but not all,
the Borrower Obligations of ADI or an Assigning Borrower, all references in this
Agreement and the other Loan Documents to “the Borrower” shall, after the
effectiveness of such Debt Assumption, apply separately to ADI, the Initial
Subsidiary Borrower and each Subsequent Subsidiary Borrower in respect of the
Borrower Obligations (if any) assumed or retained by it; provided that (i) any
notice or other document required to be delivered to “the Borrower” shall be
deemed to have been delivered to each Borrower if delivered to ADI, (ii) any
notice required to be delivered by “the Borrower” shall be deemed to have been
delivered if delivered by ADI, (iii) the Obligations of any Initial Subsidiary
Borrower or Subsequent Subsidiary Borrower shall be several and not joint and
(iv) neither the Administrative Agent nor any Lender shall exercise any rights
of setoff or any other remedies against the property of any Initial Subsidiary
Borrower or Subsequent Subsidiary Borrower other than with respect to the direct
obligations of such Initial Subsidiary Borrower or Subsequent Subsidiary
Borrower. The Obligations of ADI as Guarantor of the Borrower Obligations of the
Initial Subsidiary Borrower or any Subsequent Subsidiary Borrower shall not be
diminished by any subsequent Debt Assumption affecting such Borrower
Obligations, but shall continue in effect as a Guarantee of such Borrower
Obligations following any such Debt Assumption.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01. Loans.

(a) Subject to the terms and conditions set forth herein, each Three Year Lender
agrees to make a term loan (each such loan, a “Three Year Loan”) to the Borrower
in Dollars on the Closing Date in a principal amount not to exceed the amount of
its Three Year Commitment in effect on such date. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Three Year Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Subject to the terms and conditions set forth herein, each Five Year Lender
agrees to make a term loan (each such loan, a “Five Year Loan”) to the Borrower
in Dollars on the Closing Date in a principal amount not to exceed the amount of
its Five Year Commitment in effect on such date. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Five Year Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

30



--------------------------------------------------------------------------------

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of any Borrowing from one Type to the other,
and each continuation of any Eurodollar Rate Borrowing will be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone (promptly confirmed in writing). Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) one Business Day prior to the requested date of any Borrowing of
Base Rate Loans.

(b) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. Each Borrowing initially shall
be of the Type specified in the applicable Loan Notice and, in the case of a
Eurodollar Rate Borrowing, shall have an initial Interest Period as specified in
such Loan Notice. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing and, in the
case of a Eurodollar Rate Borrowing, may elect Interest Periods therefor, all as
provided in Section 2.02(a). The Borrower may elect different conversion or
continuation options with respect to different portions of the affected
Borrowing (and all references herein to conversion or continuation of a
Borrowing shall be understood to include any such election of different options
with respect thereto), in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(c) At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. On the Closing Date, each Base
Rate Borrowing shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof.

(d) Each Loan Notice (whether telephonic or written) will specify (i) whether
the Borrower is requesting a Borrowing, a conversion of any Borrowing from one
Type to the other, or a continuation of any Eurodollar Rate Borrowing, (ii)
whether such Borrowing is a Three Year Borrowing or a Five Year Borrowing,
(iii) the requested date of such Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iv) the aggregate principal amount
of Loans to be borrowed or the existing Borrowing that is to be converted or
continued (and, if different conversion or continuation options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing), (v) the Type of each requested resulting
Borrowing and (vi) the duration of the Interest Period with respect to each
requested resulting Eurodollar Rate Borrowing. If the Borrower fails to specify
the Type of the Loans requested in a Loan Notice, then the applicable Loans will
be made as Base Rate Loans. If the Borrower fails to give timely notice
requesting a conversion or continuation of any Eurodollar Rate Borrowing, such
Eurodollar Rate Borrowing will be continued with an Interest Period of one
month. If the Borrower requests a Borrowing of, or conversion to or continuation
of, Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

31



--------------------------------------------------------------------------------

(e) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the applicable Class of the details thereof and of the
amount of its Applicable Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion or continuation described in the preceding paragraph. In the case of
a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(f) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, if the Required Lenders shall so
stipulate in a notice delivered to the Borrower and the Administrative Agent, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans.

(g) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the applicable Class of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in JPMCB’s prime rate used in determining
the Base Rate promptly following the announcement of such change.

(h) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six Interest Periods in effect with respect to Loans.

 

2.03. Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form acceptable to the
Administrative Agent (and may be conditioned upon the occurrence or
non-occurrence of one or more events or circumstances) and received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; and (ii) any prepayment of Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount of the Loans of the applicable
Class and Type then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class and Type of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period of such Loans. The
Administrative Agent will promptly notify each Lender of the applicable Class of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the

 

32



--------------------------------------------------------------------------------

date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Class or Classes of Loans specified in the Borrower’s notice
and, with respect to each Class, to the Loans of the Lenders in accordance with
their respective Applicable Percentages and, in the case of a prepayment of Five
Year Loans, to the remaining installments of principal due in respect of such
Loans as specified by the Borrower (or, in the absence of specification, in the
direct order of maturity).

 

2.04. Termination or Reduction of Commitments.

(a) ADI may, upon written notice to the Administrative Agent, terminate or
permanently reduce the Commitments of either Class; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction (and may be
conditioned upon the occurrence or non-occurrence of one or more events or
circumstances) and (ii) any such partial reduction shall be in an aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify Lenders of the applicable Class of the
details of any such notice. Any partial reduction of the Commitments of any
Class will be applied to the Commitments of such Class of the Lenders in
accordance with their respective Applicable Percentages. Any termination or
reduction of the Commitments shall be permanent.

(b) Unless previously terminated, the Commitments shall terminate automatically
on the earliest of (i) 11:59 p.m., New York City time, on the Outside Date, (ii)
the consummation of the Acquisition without the borrowing of any Loans hereunder
and (iii) the making of Loans on the Closing Date.

 

2.05. Repayment of Loans.

(a) The Borrower will repay the outstanding principal amount of the Three Year
Loans on the Maturity Date for such Loans.

(b) The Borrower will repay the Five Year Loans in quarterly installments on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur at least 45 days after the Closing Date. Each such
installment shall be in an amount equal to the percentage set forth opposite the
number of such installment below of the aggregate principal amount of the Five
Year Loans made on the Closing Date (as such installment shall be reduced as a
result of the application of prepayments of Five Year Loans in accordance with
Section 2.03):

 

Installment

   Percentage  

1 - 8

     1.25 % 

9 - 12

     2.50 % 

13 - 16

     3.75 % 

17 and subsequent

     5.00 % 

 

33



--------------------------------------------------------------------------------

To the extent not previously paid, the Borrower will repay the then outstanding
principal amount of the Five Year Loans on the Maturity Date for such Loans.

 

2.06. Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.07. Fees.

(a) Ticking Fee. ADI shall pay to the Administrative Agent for the account of
each Lender a ticking fee which will accrue at the Applicable Rate for Ticking
Fees on the daily amount of the aggregate Commitments of such Lender during the
period from and including the 60th day following the Effective Date to but
excluding the earlier of (i) the Closing Date and (ii) the date on which all the
Commitments shall terminate; and the ticking fee shall be payable on the earlier
of such dates.

(b) Other Fees. ADI shall pay to the Administrative Agent for its own account
and for the accounts of the Arrangers (or their Affiliates) and the Lenders, as
applicable, fees in the amounts and at the times separately agreed upon in the
Commitment Letter and the Fee Letters.

 

34



--------------------------------------------------------------------------------

2.08. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.09. Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amounts of the Loans made by the Lenders to the Borrower and the interest
accrued and payments received thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note evidencing such Lender’s
Loans of each Class to the Borrower. Each Lender may attach schedules to a Note
and endorse thereon the date, Class, Type, amount and maturity of its Loans and
payments received with respect thereto.

 

2.10. Payments Generally.

(a) General. Except as otherwise specifically provided in Section 3.01, all
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall

 

35



--------------------------------------------------------------------------------

continue to accrue. Subject to the definition of “Interest Period”, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans of the applicable Class and Type. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

36



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date and no Lender shall be responsible for the failure of any
other Lender so to make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Lender Payments. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.10(b)(i) or 10.04(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

2.11. Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.11 shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance

 

37



--------------------------------------------------------------------------------

with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary (as to which the provisions of this Section 2.11 shall apply).

The Loan Parties consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower, as applicable) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the applicable Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to clause (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including United States Federal
backup withholding Taxes, from any payment, then (A) such Loan Party or the
Administrative Agent shall withhold or make such deductions (in the case of the
Administrative Agent, in the amount determined by it to be required based upon
the information and documentation it has received pursuant to clause (e) below),
(B) such Loan Party or the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
clause (a) above, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

38



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Each Loan Party shall, and does hereby, severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment by such Loan Party to such Recipient,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, other than penalties, interest or reasonable expenses arising
from the gross negligence or willful misconduct on the part of the Recipient as
determined by a court of competent jurisdiction by final and nonappealable
judgment, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Each Loan Party shall, and does hereby severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

39



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation or
information reasonably requested by the Borrower or the Administrative Agent as
will permit such payments to be, or evidence that such payments may be, made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

40



--------------------------------------------------------------------------------

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(a) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(b) or Exhibit 3.01(c), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01(d) on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be

 

41



--------------------------------------------------------------------------------

necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority, other than any penalties, interest, or other charges attributable to
the gross negligence or willful misconduct on the part of the Recipient as
determined by a court of competent jurisdiction by final and nonappealable
judgment) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
or “applicable Laws” includes FATCA.

 

42



--------------------------------------------------------------------------------

3.02. Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all such Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03. Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan (in each case with respect to this clause (a)(i), “Impacted Loans”), or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan, or (b)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar

 

43



--------------------------------------------------------------------------------

Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section 3.03, (2) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) the imposition of, or any change in the rate of, any Excluded Tax) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder

 

44



--------------------------------------------------------------------------------

(whether of principal, interest or any other amount), then, upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

3.05. Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (but not loss of anticipated
profits or margin) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

 

45



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded. A certificate of
a Lender setting forth the amount or amounts necessary to compensate such Lender
as specified in this Section 3.05 and delivered to the Borrower shall be
conclusive absent manifest error.

 

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a Notice of Illegality pursuant to Section 1.06(b) or a notice
pursuant to Section 3.02, then at the request of the Borrower, such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the Notice of Illegality pursuant to Section 1.06(b) or
the notice pursuant to Section 3.02, as applicable, and (ii) in each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender shall have delivered a
Notice of Illegality pursuant to Section 1.06(b) or a notice pursuant to
Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), then
the Borrower may replace such Lender in accordance with Section 10.13.

 

46



--------------------------------------------------------------------------------

3.07. Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

 

4.01. Conditions to Effectiveness.

This Agreement shall become effective upon satisfaction of the following
conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement properly executed by a Responsible Officer of ADI and by each
Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to ADI, addressed to the Administrative Agent and each
Lender, dated as of the Effective Date and in form and substance satisfactory to
the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
ADI, the authorization of the Transactions, the incumbency of the Responsible
Officers executing documents and any other legal matters relating to ADI, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.

(d) “Know Your Customer” Documentation and Related Information. The
Administrative Agent shall have received, at least three Business Days prior to
the Effective Date, all documentation and other information reasonably requested
in writing at least ten Business Days prior to the Effective Date that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act.

The Administrative Agent shall notify ADI and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.

 

4.02. Conditions to Borrowing.

The obligations of the Lenders to make Loans hereunder on the Closing Date are
subject to the occurrence of the Effective Date and to the following conditions
precedent:

(a) Acquisition. The Acquisition shall be consummated substantially concurrently
with the making of the Loans hereunder on the Closing Date in all material
respects in accordance with the terms of the Merger Agreement. The Merger
Agreement shall not have been amended or modified in any respect, or any
provision or condition therein waived, or any consent granted thereunder
(directly or indirectly), by ADI, in each case after July 26, 2016, if such
amendment, modification, waiver or consent would be material and adverse to the
interests of the Lenders (in their capacities as such) without the Arrangers’
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned).

 

47



--------------------------------------------------------------------------------

(b) Financial Statements. The Arrangers shall have received (i) U.S. GAAP
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of ADI and the Company, in each case
for the last three fiscal years to have been completed at least 90 days prior to
the Closing Date, and (ii) U.S. GAAP unaudited consolidated balance sheets and
related statements of income and cash flows of each of ADI and the Company for
each subsequent fiscal quarter ended at least 45 days prior to the Closing Date
(it being agreed that all such information referred to in subclauses (i) and
(ii) of this clause (b) for all relevant periods ended on or prior to (A) for
ADI, July 30, 2016 and (B) for the Company, July 3, 2016, has been received).

(c) Representations. The Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects on and as of
the Closing Date.

(d) No Company Material Adverse Effect. Except as disclosed in (a) the Company
SEC Documents (as defined in the Merger Agreement as in effect on July 26, 2016)
filed or furnished since June 28, 2015 and prior to July 26, 2016 (excluding any
disclosures set forth in any “risk factor” or “forward-looking statements”
sections) or (b) the Company Disclosure Schedule (as defined in the Merger
Agreement as in effect on July 26, 2016) provided to certain of the Arrangers
immediately prior to the execution of the Commitment Letter (provided that
disclosure in any section of such Company Disclosure Schedule shall apply only
to the corresponding section of the Merger Agreement except to the extent that
the relevance of such disclosure to another section or representation is
reasonably apparent), since April 3, 2016, there shall not have been any fact,
change, circumstance, event, occurrence, condition or development that has had
or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(e) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable by ADI on or prior to the Closing Date (including,
to the extent such amounts are invoiced at least two business days prior to the
Closing Date, payment or reimbursement of all fees and expenses required to be
paid or reimbursed by ADI) under the Commitment Letter, the Fee Letters or this
Agreement.

 

48



--------------------------------------------------------------------------------

(f) Solvency. The Administrative Agent shall have received a certificate in the
form of Exhibit 4.02 from ADI, executed by its chief financial officer
certifying that ADI and its subsidiaries, on a consolidated basis after giving
effect to the Transactions to occur on the Closing Date, are solvent.

(g) Officer’s Closing Certificate. The Administrative Agent shall have received
a certificate of ADI signed by a Responsible Officer certifying (i) that the
conditions specified in Section 4.02(a), Section 4.02(c) (as to the Specified
Representations only) and Section 4.02(d) have been satisfied and (ii) that, to
the best knowledge of ADI, the condition specified in Section 4.02(c) (as to the
Merger Agreement Representations) has been satisfied.

(h) Loan Notice. The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

4.03. Conditions to Debt Assumptions.

The effectiveness of each Debt Assumption shall be subject to (a) the execution
and delivery of the applicable Assumption, Release and Guarantee Agreement by
ADI, the Initial Subsidiary Borrower (if a party thereto) and any Subsequent
Subsidiary Borrower party thereto, (b) satisfaction of the conditions precedent
set forth in the Assumption, Release and Guarantee Agreement in the form of
Exhibit 1.01 hereto and (c) solely with respect to any Subsequent Assumption
pursuant to Section 1.06(b) by a Person organized under the laws of Hong Kong or
the Netherlands, the affirmative written approval, delivered to ADI and the
Administrative Agent, of a Lender heretofore identified to ADI for so long as
such Lender is a Lender under this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

ADI represents and warrants to the Administrative Agent and the Lenders as of
the date hereof and as of the Closing Date as follows, it being understood that
the failure of any representation or warranty (other than the Specified
Representations and the Merger Agreement Representations to the extent provided
in Section 4.02) to be true and correct on the Closing Date will not constitute
the failure of a condition precedent to the funding of the Loans on the Closing
Date:

 

5.01. Existence, Qualification and Power.

ADI (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business in which it is currently engaged and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.02. Authorization; No Contravention.

The execution, delivery and performance by ADI of each Loan Document have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of ADI’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which ADI is a party or affecting ADI or the
properties of ADI or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which ADI or
any of its Subsidiaries or their properties are subject; or (c) violate any Law,
except, in each case referred to in clause (b) or (c), to the extent that such
matters, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

5.03. Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, ADI of this Agreement or any other Loan Document.

 

5.04. Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by ADI. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a valid and
binding obligation of ADI, enforceable against ADI in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.05. Financial Statements; No Material Adverse Effect; Solvency.

(a) The Audited Financial Statements and the Unaudited Financial Statements
(i) were prepared in accordance with GAAP, consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of ADI and
its Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein,
subject to normal year-end audit adjustments and the absence of certain
footnotes in the case of the Unaudited Financial Statements.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(c) Immediately after giving effect to the Transactions to occur on the Closing
Date, including the making of each Loan to be made on the Closing Date and the
application of the proceeds thereof, (i) the fair value of the assets of ADI and
its Subsidiaries, on a consolidated basis, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise, (ii) the
present fair saleable value of the property of ADI and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liabilities on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (iii) ADI and its Subsidiaries, on a consolidated basis, will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured and (iv) ADI and its
Subsidiaries, on a consolidated basis, will not have an unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are conducted on and proposed to be conducted following the Closing
Date.

 

50



--------------------------------------------------------------------------------

5.06. Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of ADI, threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, by or against ADI or any of its
Subsidiaries or against any of their properties or revenues that (a) could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

 

5.07. No Default.

No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

5.08. Ownership of Property; Liens.

ADI and each of its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of ADI and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

5.09. Environmental Compliance.

(a) There exists no claim alleging potential liability or responsibility for
violation of any Environmental Law with respect to ADI’s or any of its
Subsidiaries’ respective businesses, operations and properties and (b) there
exists no violation of any Environmental Law, in each case to the extent such
liability, responsibility or violation would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

5.10. Insurance.

The properties of ADI and its Subsidiaries are insured with insurance companies
not Affiliates of ADI (and, to ADI’s knowledge, such insurance companies are
financially sound and reputable), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where ADI or the
applicable Subsidiary operates.

 

5.11. Taxes.

ADI and its Subsidiaries have (a) filed all federal, state and other material
Tax returns and reports required to be filed, and (b) paid all federal, state
and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are (i) being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (ii) would not reasonably be
expected to have a Material Adverse Effect. There is no proposed written Tax
assessment against ADI or any Subsidiary that has been delivered to ADI or such
Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12. ERISA Compliance.

Except as would not reasonably be expected to have a Material Adverse Effect:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination or opinion letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income Tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the IRS. To the best knowledge of ADI, nothing
has occurred that would prevent, or cause the loss of, such Tax-qualified
status.

(b) There are no pending or, to the best knowledge of ADI, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred and neither ADI nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
ADI and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is sixty percent (60%) or higher and neither ADI nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below sixty
percent (60%) as

 

52



--------------------------------------------------------------------------------

of the most recent valuation date; (iv) neither ADI nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
ADI nor any ERISA Affiliate has engaged in a transaction that is reasonably
likely to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

5.13. Subsidiaries.

Set forth on Schedule 5.13 is a complete and accurate list of each Material
Subsidiary of ADI, together with jurisdiction of organization, as of the date of
this Agreement.

 

5.14. Margin Regulations; Investment Company Act.

(a) ADI is not engaged and does not intend to engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB) in violation of
Regulation U, or extending credit for the purpose of purchasing or carrying
margin stock. The making of the Loans hereunder and the use of the proceeds
thereof will not result in a violation of Regulation U.

(b) None of ADI or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15. Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of ADI to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains, as of the date of such report, financial statement,
certificate or other information, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, ADI represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

5.16. Compliance with Laws.

ADI and each of its Subsidiaries is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

5.17. Taxpayer Identification Number.

The true and correct U.S. taxpayer identification number of ADI is set forth on
Schedule 5.17.

 

5.18. Intellectual Property; Licenses, Etc.

Unless failure to do so would not reasonably be expected to result in a Material
Adverse Effect, (a) ADI and its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses as
currently engaged, without conflict with the rights of any other Person and (b)
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by ADI or
any Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to ADI’s knowledge,
threatened which either individually, or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

5.19. Sanctions.

(a) Neither ADI nor any of its Subsidiaries, nor, to the knowledge of ADI and
its Subsidiaries, any director, officer or employee thereof, is an individual or
entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals or Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List or (iii) located,
organized or resident in a Designated Jurisdiction.

(b) No Loan, or the proceeds of any Loan, will be used by ADI, directly or
indirectly, to fund any activity or business in any Designated Jurisdiction or,
to the knowledge of ADI, to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or, to the knowledge of ADI, in any other manner that, in each
case, will result in any violation by any Person (including any Lender, any
Arranger or the Administrative Agent) of Sanctions.

 

5.20. Anti-Corruption Laws.

(a) ADI and its Subsidiaries have conducted their businesses in all material
respects in compliance with the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act 2010 (“Anti-Corruption Laws”). ADI has instituted
and maintained policies and procedures reasonably designed to promote and
achieve compliance with Anti-Corruption Laws.

(b) No Loan, or the proceeds of any Loan, will be used by ADI, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of Anti-Corruption Laws.

 

54



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, ADI shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

 

6.01. Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender), in form and
detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of ADI, a consolidated balance sheet of ADI and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of ADI, a consolidated
balance sheet of ADI and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of ADI’s fiscal year then ended, and the related
consolidated statement of cash flows for the portion of ADI’s fiscal year then
ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of ADI as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of ADI and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), ADI shall not be separately required to furnish such
information under clause (a) or (b) above.

 

6.02. Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender), in form and
detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
ADI;

 

55



--------------------------------------------------------------------------------

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of ADI, and copies of all annual, regular, periodic and special reports and
registration statements which ADI may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, that are not
otherwise required to be delivered to the Administrative Agent and each Lender
pursuant hereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of ADI or any of its Subsidiaries
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Administrative Agent and each
Lender pursuant to Section 6.01 or any other clause of this Section 6.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by ADI or any of its Subsidiaries, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of ADI
or any of its Subsidiaries; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of ADI or any of its Subsidiaries, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which ADI
posts such documents, or provides a link thereto, on ADI’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on ADI’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) ADI shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests ADI to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) ADI shall notify the Administrative
Agent (by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by ADI with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

56



--------------------------------------------------------------------------------

ADI hereby acknowledges that (a) the Administrative Agent and/or the Arrangers
may, but shall not be obligated to, make available to the Lenders information
provided by or on behalf of ADI hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks, Debt Domain, Syndtrak or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to ADI or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. ADI hereby agrees that (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” ADI shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to ADI or its securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, ADI shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

6.03. Notices.

Promptly notify the Administrative Agent (for delivery to each Lender):

(a) of the occurrence of any Default of which a Responsible Officer of a Loan
Party has knowledge;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (to the extent any of the following in this
clause (b) has resulted or would reasonably be expected to result in a Material
Adverse Effect) (i) breach or non-performance of, or any default under, a
Contractual Obligation of ADI or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between ADI or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting ADI or any Subsidiary, including
pursuant to any applicable Environmental Laws; or (iv) the occurrence of any
ERISA Event; and

(c) of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

57



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 (other than Section 6.03(c)) shall be
accompanied by a statement of a Responsible Officer of ADI setting forth details
of the occurrence referred to therein and stating what action ADI has taken and
proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04. Payment of Obligations.

Pay and discharge, as the same shall become due and payable, (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than Liens permitted by Section 7.01(c)),
except in each case (i) to the extent that the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by ADI or such Subsidiary, or (ii)
where any failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.03 or Section 7.04 and except in the
case of Subsidiaries (other than Material Subsidiaries) where the failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered copyrights, patents, trademarks, trade names and
service marks, the non-preservation of which would have or be reasonably
expected to have a Material Adverse Effect.

 

6.06. Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each of clause (a) and (b) above,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (c) use the reasonable standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07. Maintenance of Insurance.

Maintain insurance with insurance companies (and, to ADI’s knowledge, with such
insurance companies that are financially sound and reputable) with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

 

58



--------------------------------------------------------------------------------

6.08. Compliance with Laws.

Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

6.09. Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of ADI and
its Subsidiaries, and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over ADI or any Subsidiary, as the case may be.

 

6.10. Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to ADI; provided, however, that unless an Event of Default shall have occurred
and be continuing, the Administrative Agent shall not (whether at its own
request or at the request of a Lender) exercise such rights more than one time
in any calendar year, and provided further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of ADI at any time during normal business hours and without advance
notice.

 

6.11. Use of Proceeds.

Use the proceeds of the Loans only for the purposes described in the recitals
hereto.

 

6.12. Anti-Corruption Laws.

Conduct its businesses in all material respects in compliance with the
Anti-Corruption Laws and maintain policies and procedures reasonably designed to
promote and achieve compliance by ADI and its Subsidiaries with such Laws.

 

59



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01. Liens.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document and Liens existing on the date hereof
and set forth on Schedule 7.01 and any renewals or extensions thereof; provided
that (i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased and (iii) the direct or any contingent
obligor with respect thereto is not changed.

(b) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature (other than Indebtedness) incurred in the ordinary
course of business, including deposits securing reimbursement obligations under
commercial letters of credit that do not constitute Indebtedness;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

60



--------------------------------------------------------------------------------

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(h) precautionary UCC filings in respect of operating leases;

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of ADI or ADI and its Subsidiaries taken as a whole or (ii) secure any
Indebtedness;

(j) Liens securing Swap Contracts permitted under Section 7.02(e);

(k) Liens in favor of a lessor under any lease entered into by ADI or any
Subsidiary in the ordinary course of business but only with respect to the
assets so leased;

(l) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(m) Liens on assets of any entity acquired by ADI or any of its Subsidiaries in
a transaction permitted under this Agreement; provided that such Liens are in
existence on the date of such acquisition and not created in anticipation
thereof; and

(n) Liens securing Indebtedness of ADI and its Subsidiaries (in addition to
Sections 7.01(l) and (m) above) in an aggregate principal amount not to exceed,
at any one time, the greater of (i)$375,000,000 and (ii) 5% of Consolidated
Tangible Assets.

 

7.02. Indebtedness.

ADI will not permit its Subsidiaries, directly or indirectly, to create, assume
or incur any Indebtedness except for the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.02 and
extensions, renewals and replacements of any such Indebtedness in a principal
amount not in excess of that outstanding as of the date hereof plus amounts
equal to a reasonable premium or other reasonable amounts paid and fees and
expenses reasonably incurred in connection with such financing;

(c) Indebtedness of any Subsidiary to ADI or any other Subsidiary;

 

61



--------------------------------------------------------------------------------

(d) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary
permitted hereunder;

(e) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that such obligations are (or were) entered
into by such Subsidiary in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Subsidiary, or
changes in the value of securities issued by such Subsidiary, and not for
purposes of speculation or taking a “market view”;

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets in an aggregate amount
not to exceed, at any one time, $300,000,000;

(g) unsecured Indebtedness of the Initial Subsidiary Borrower or a Subsequent
Subsidiary Borrower under the Bridge Facilities (or any term loan incurred or
debt securities issued in lieu or replacement of any portion thereof (i) not
replaced by the credit facilities established hereby and (ii) not repaid or
prepaid with cash on hand of ADI or any of its Subsidiaries or otherwise, other
than pursuant to a refinancing or refunding thereof with additional unsecured
Indebtedness incurred under this clause (g)) (collectively, excluding the 90-Day
Bridge Facility, the “Bridge and Replacement Facilities”); provided that (A) no
Subsidiary other than the Initial Subsidiary Borrower or a Subsequent Subsidiary
Borrower shall be a primary obligor or guarantor with respect thereto, (B) the
aggregate principal amount of Indebtedness under the 90-Day Bridge Facility (or
any such term loan incurred or debt securities issued in lieu or replacement of
all or part thereof) shall not exceed $4,100,000,000 and the aggregate principal
amount of Indebtedness under the 364-Day Bridge Facility (or any such term loan
incurred or debt securities issued in lieu or replacement of all or part
thereof) shall not exceed $2,500,000,000 and (C) except in the case of the
90-Day Bridge Facility, neither the Initial Subsidiary Borrower nor any
Subsequent Subsidiary Borrower shall be a primary obligor or guarantor with
respect to all or any portion of any Indebtedness incurred under this clause (g)
unless (x) the Initial Subsidiary Borrower or such Subsequent Subsidiary
Borrower, as applicable, shall also be a primary obligor or guarantor, as
applicable, with respect to all of the Borrower Obligations or (y) if the
Initial Subsidiary Borrower or such Subsequent Subsidiary Borrower, as
applicable, shall be a primary obligor or guarantor with respect to only a
portion of the aggregate principal amount of any of the Borrower Obligations,
then the percentage of the aggregate principal amount of Indebtedness
outstanding under Bridge and Replacement Facilities with respect to which the
Initial Subsidiary Borrower or such Subsequent Subsidiary Borrower, as
applicable, is a primary obligor or guarantor, as applicable, shall not exceed
the percentage of the aggregate principal amount of the outstanding Borrower
Obligations with respect to which the Initial Subsidiary Borrower or such
Subsequent Subsidiary Borrower, as applicable, is a primary obligor or
guarantor, as applicable;

 

62



--------------------------------------------------------------------------------

(h) Indebtedness of the Company or any of its Subsidiaries existing at the
Closing Date that is permitted under the Merger Agreement (as in effect on the
date hereof), to remain outstanding following the Closing Date, and any
refinancings, refundings, renewals or extensions thereof; provided that (i) no
Subsidiary shall be a primary obligor or guarantor with respect thereto unless
such Subsidiary was (or pursuant to the terms thereof would have been required
to become) a primary obligor or guarantor with respect thereto immediately prior
to the Closing Date and (ii) the aggregate principal amount of such Indebtedness
does not exceed the principal amount thereof outstanding immediately prior to
the Closing Date, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with any such refinancings, refundings, renewals or extensions thereof; and

(i) other Indebtedness in an aggregate principal amount not to exceed, at any
one time outstanding, the greater of (i) $1,125,000,000 and (ii) 15% of
Consolidated Tangible Assets.

 

7.03. Fundamental Changes.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, except that:

(a) ADI may merge with another Person; provided that ADI is the continuing or
surviving Person;

(b) Merger Sub may merge with the Company to consummate the Merger;

(c) any Subsidiary (other than the Initial Subsidiary Borrower or any Subsequent
Subsidiary Borrower, in each case, at any time when it is a Borrower) may merge,
consolidate, amalgamate, liquidate or dissolve if such merger, consolidation,
amalgamation, liquidation or dissolution does not cause or is not reasonably
expected to cause a Material Adverse Effect and, for the avoidance of doubt, to
the extent not involving a merger, consolidation, amalgamation, liquidation or
dissolution not otherwise permitted by this clause, may change its jurisdiction
of organization and/or tax residence;

(d) upon not fewer than 10 Business Days’ notice to the Administrative Agent
(which shall promptly make such notice available to the Lenders), the Initial
Subsidiary Borrower and any Subsequent Subsidiary Borrower may change its
jurisdiction of organization to any Permitted Jurisdiction and/or tax residence
to any Permitted Jurisdiction or Consent Jurisdiction;

(e) upon not fewer than 10 Business Days’ notice to the Administrative Agent
(which shall promptly make such notice available to the Lenders), the Initial
Subsidiary Borrower or any Subsequent Subsidiary Borrower may consolidate,
amalgamate or merge with or into or liquidate, wind up or convert into (whether
or not the Initial Subsidiary Borrower or any Subsequent Subsidiary Borrower is
the surviving Person) any Person so long as the surviving Person is a Subsidiary
and is

 

63



--------------------------------------------------------------------------------

organized in a Permitted Jurisdiction and (if other than the Initial Subsidiary
Borrower or any Subsequent Subsidiary Borrower) expressly assumes all Borrower
Obligations of the Initial Subsidiary Borrower or Subsequent Subsidiary Borrower
pursuant to an Assumption, Release and Guarantee Agreement (with, in the case of
any Subsequent Assumption, such changes to the form thereof as are reasonably
required to give effect to the Subsequent Assumption) or documentation otherwise
in form and substance reasonably satisfactory to the Administrative Agent; and

(f) a Subsequent Assumption may be effected by means of a merger, consolidation,
liquidation or dissolution of the Initial Subsidiary Borrower or any Subsequent
Subsidiary Borrower with or into a Subsequent Subsidiary Borrower in compliance
with, and subject to the requirements of, Section 1.06(b) or Section 1.06(c), as
applicable, and Section 4.03;

provided that, in the case of clauses (d), (e) and (f) above, (i) such
transaction would not result in a violation of any Laws (other than solely with
respect to the Initial Assumption, any Law existing and as in effect on July 26,
2016) by (x) ADI, the Initial Subsidiary Borrower or any Subsequent Subsidiary
Borrower that would reasonably be expected to have a Material Adverse Effect or
(y) the Administrative Agent or any Lender and (ii) the Administrative Agent
shall have received all documentation required under Section 4.03 and under
Section 5 of the Assumption, Release and Guarantee Agreement, to the extent such
provisions are applicable.

 

7.04. Dispositions.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property from ADI to a Subsidiary or from a Subsidiary to
ADI or another Subsidiary;

(e) Dispositions by the Initial Subsidiary Borrower or any Subsequent Subsidiary
Borrower of its assets (including, without limitation, assets that constitute
all or substantially all of its assets), whether or not the transferee is
organized in a Permitted Jurisdiction or a Consent Jurisdiction or assumes any
Borrower Obligations;

 

64



--------------------------------------------------------------------------------

(f) changes in the ownership of the Equity Interests of the Initial Subsidiary
Borrower or any Subsequent Subsidiary Borrower (other than changes constituting
a “Change of Control”), so long as, at any time when the Initial Subsidiary
Borrower or such Subsequent Subsidiary Borrower, as applicable, is a Borrower,
the Initial Subsidiary Borrower or such Subsequent Subsidiary Borrower, as
applicable, remains a Subsidiary of ADI; and

(g) Dispositions by ADI and its Subsidiaries not otherwise permitted under this
Section 7.04; provided that the aggregate book value of all property disposed of
in reliance on this clause (g) shall not exceed 30% of the consolidated total
assets of ADI and its Subsidiaries, as determined in accordance with GAAP
(measured as of the applicable date of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or, prior to
the delivery of any such financial information, as of September 23, 2016).

 

7.05. Use of Proceeds.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
use the proceeds of any Loan, whether directly or indirectly, except in
accordance with Section 6.11, and in no event shall any Loan, whether
immediately, incidentally or ultimately, be used to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case, to the extent
such action would violate Regulation U.

 

7.06. Fiscal Year.

No Loan Party shall directly or indirectly change its fiscal year.

 

7.07. Financial Covenant.

ADI shall not permit the Consolidated Leverage Ratio, as at the end of any
fiscal quarter of ADI, commencing with the first full fiscal quarter ending
after the Closing Date, to be greater than (a) 5.00 to 1.00 for any fiscal
quarter through and including the fiscal quarter ending on or about May 5, 2018,
(b) 4.50 to 1.00 for any fiscal quarter commencing with the fiscal quarter
ending on or about August 4, 2018, through and including the fiscal quarter
ending on or about November 3, 2018, (c) 4.00 to 1.00 for any fiscal quarter
commencing with the fiscal quarter ending on or about February 2, 2019, through
and including the fiscal quarter ending on or about November 2, 2019 and (d)
3.00 to 1.00 for any fiscal quarter ending thereafter.

 

7.08. Sanctions.

Each Loan Party shall not, directly or, to the knowledge of such Loan Party,
indirectly, use the proceeds of any Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, in each case, in any manner that will

 

65



--------------------------------------------------------------------------------

result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent or otherwise) of Sanctions.

 

7.09. Anti-Corruption Laws.

Each Loan Party shall not, directly or, to the knowledge of such Loan Party,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the Anti-Corruption Laws.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01. Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. A Loan Party fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, (ii) within five days after the same
becomes due, any interest on any Loan, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. A Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 or 6.11 or
Article VII; or

(c) Other Defaults. A Loan Party fails to perform or observe any other covenant
or agreement (not specified in clause (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after written notice of default is provided by the Administrative Agent;
or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of a Loan Party herein, in any other Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. ADI or any Material Subsidiary (i) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit

 

66



--------------------------------------------------------------------------------

arrangement) of more than the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

(f) Insolvency Proceedings, Etc. A Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) A Loan Party or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against ADI or any Material Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and there is a period of 30 consecutive days during
which such judgment is not satisfied or discharged or a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or would reasonably be expected to result in liability of ADI under
Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) ADI or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

67



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or ADI or any Subsidiary
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

(k) Change of Control. There occurs any Change of Control.

Notwithstanding anything herein to the contrary, during the period from the
Closing Date until the date that is 30 days after the Closing Date (the
“Clean-Up Period”), any breach of a representation or warranty will be deemed
not to be a breach of a representation or warranty by reason of any matter or
circumstance relating to the Company and its subsidiaries, if it would have been
(if it were not for this paragraph) a breach of representation or warranty if,
and for so long as the circumstances giving rise to the relevant breach of
representation or warranty (i) are capable of being remedied within the Clean-Up
Period and ADI is taking appropriate steps to remedy such breach, (ii) do not
have and are not reasonably likely to have a Material Adverse Effect, and (iii)
were not procured by or approved by ADI or any of its Subsidiaries immediately
prior to the Closing Date. Notwithstanding the immediately preceding sentence,
if the relevant circumstances are continuing on or after the expiry of the
Clean-Up Period, there shall be a breach of representation or warranty,
notwithstanding the immediately preceding sentence (and without prejudice to the
rights and remedies of the Administrative Agent and the Lenders).

 

8.02. Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions (subject, however, to the last
paragraph of this Section 8.02):

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Loan Party under Debtor Relief Laws, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, and without further act of the
Administrative Agent or any Lender.

 

68



--------------------------------------------------------------------------------

During the period from and including the Effective Date and to and including the
earlier of the termination of the Commitments and the funding of the Loans on
the Closing Date, and notwithstanding (a) that any representation contained
herein or made pursuant hereto (excluding, for the avoidance of doubt, the
Specified Representations and Merger Agreement Representations) shall have been
incorrect, (b) any failure by any Loan Party to comply with the covenants set
forth in Article VI or Article VII hereof, (c) any provision to the contrary in
the Loan Documents, or (d) that any condition (other than any conditions set
forth in Section 4.02) shall subsequently be determined not have been satisfied,
neither the Administrative Agent nor any Lender shall be entitled to (i) cancel
any of the Commitments, (ii) rescind, terminate or cancel the Loan Documents or
any of its Commitments thereunder, or exercise any right or remedy under the
Loan Documents to the extent that to do so would prevent, limit or delay the
making of the Loans on the Closing Date, (iii) refuse to make any Loan on the
Closing Date or (iv) exercise any right of set-off or counterclaim in respect of
any Loan to the extent that to do so would prevent, limit or delay the making of
any Loan on the Closing Date; provided that the conditions set forth in Section
4.02 are satisfied. For the avoidance of doubt, (a) the rights and remedies of
the Lenders and the Administrative Agent shall not be limited in the event that
any condition set forth in Section 4.02 shall not be satisfied on the Closing
Date and (b) after giving effect to the funding of the Loans on the Closing
Date, subject to Section 8.01, all the rights, remedies and entitlements of the
Administrative Agent and the Lenders shall be available and may be exercised by
them notwithstanding that such rights were not available prior to such time as a
result of the provisions of this paragraph.

 

8.03. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to ADI or as otherwise required by Law.

 

69



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01. Appointment and Authority.

Each of the Lenders hereby irrevocably appoints JPMCB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions (including, for the
avoidance of doubt, the entry into each Assumption, Release and Guarantee
Agreement in compliance with Section 1.06) on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Loan Parties shall not have rights
as third party beneficiaries of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02. Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with a Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.03. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

70



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or the other documents
executed or delivered in connection therewith that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable to any Lender for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Loan Party or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or

 

71



--------------------------------------------------------------------------------

otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05. Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document or the other
documents executed or delivered in connection therewith by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and ADI. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right (with the consent of ADI, not to be
unreasonably withheld), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and ADI) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above (with the
consent of ADI, not to be unreasonably withheld); provided that if the
Administrative Agent shall notify ADI and the Lenders that no qualifying Person
has accepted such appointment, then, whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by

 

72



--------------------------------------------------------------------------------

applicable Law, by notice in writing to ADI and such Person, remove such Person
as the Administrative Agent and, in consultation with ADI, appoint a
successor. If no such successor shall have been appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders and ADI) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by ADI to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between ADI and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

 

9.07. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the arrangers,
bookrunners, syndication agents or documentation agents named on the cover page
of this Agreement shall

 

73



--------------------------------------------------------------------------------

have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.09. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to a Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on a Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender, or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

 

10.01. Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by ADI or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and ADI or the applicable

 

74



--------------------------------------------------------------------------------

Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) (i) extend or increase the Commitment of any Lender without the written
consent of such Lender whose Commitment is being extended or increased;

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) without the written consent of each Lender entitled to receive such
payment;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment of principal, interest, fees or other amounts; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(iv) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(v) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(vi) release the Guarantor from its Guarantee without the written consent of
each Lender; or

(vii) change (A) any provision of Section 1.06 or Section 4.03 without the
written consent of each Lender or (B) clause (ii) of the last proviso of Section
7.03 without the written consent of each Lender; or

(b) unless also signed by the Administrative Agent, affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Commitment Letter and the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) any
amendment or waiver that by its terms adversely affects the rights of the
Lenders of one Class in respect of payments differently than those of Lenders of
the other Class shall not be effective without the approval of Lenders holding
more than 50% of the Commitments or Loans under the adversely affected

 

75



--------------------------------------------------------------------------------

Class, (iii) any amendment or waiver that by its terms affects the rights or
duties of Lenders of one Class, but not of the other Class, will only require
the approval of Lenders holding more than 50% of the Commitments or Loans under
the affected Class, (iv) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender and (v) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein.

 

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Loan Party
may each, in its discretion, agree to accept notices and

 

76



--------------------------------------------------------------------------------

other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of a Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to ADI and the Administrative Agent. In
addition, each Lender agrees to notify the Administrative Agent from time to
time as required to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have

 

77



--------------------------------------------------------------------------------

selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to ADI or its securities for purposes of
United States federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. ADI shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03. No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided hereunder and under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.11), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

78



--------------------------------------------------------------------------------

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. ADI shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) after and during
the continuation of an Event of Default, all out-of-pocket expenses incurred by
the Administrative Agent or any Lender in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans (including, with respect to clause (ii), the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender).

(b) Indemnification by ADI. ADI shall indemnify the Administrative Agent (and
any sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by ADI or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by ADI or any of its Subsidiaries, or any Environmental Liability
related in any way to ADI or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by ADI or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by ADI or any other Loan Party against an Indemnitee for material
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if ADI or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) arise out of, or in connection with, any
investigation, litigation, proceeding

 

79



--------------------------------------------------------------------------------

or claim that does not involve an act or omission by ADI or any of its
Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than claims against any Indemnitee in its capacity as an agent or
Arranger in respect of this Agreement). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that ADI for any reason fails to
indefeasibly pay any amount required under clause (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made by the Lenders ratably based on their
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that such
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of the foregoing acting for the Administrative Agent (or any
such sub-agent) in connection with such capacity. The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

80



--------------------------------------------------------------------------------

10.05. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, and to the extent permitted by applicable Law, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than pursuant to any
Debt Assumption effected in compliance with this Agreement, neither ADI nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least

 

81



--------------------------------------------------------------------------------

the amount specified in clause (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitments or, if the Commitments are not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, ADI
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment or Loans
assigned; provided that this clause (ii) shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) on or prior to the Closing Date, the consent of ADI shall be required;

(B) after the Closing Date, the consent of ADI (such consent not to be
unreasonably withheld or delayed, and to be deemed to have been given unless ADI
shall object to a proposed assignment by written notice to the Administrative
Agent within 10 Business Days after having received notice thereof) shall be
required unless (1) an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

82



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
ADI or any of ADI’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or
any of its Subsidiaries or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of ADI and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).

 

83



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) above
(if applicable), the written consent of the Administrative Agent and, if
required, ADI to such assignment, and any applicable Tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this clause (c).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or ADI or any of ADI’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 10.01(a) that affects such Participant. Subject to Section
10.06(e), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05, provided that such Participant agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under Section 10.06(b). Each Lender that sells a participation agrees,
at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be

 

84



--------------------------------------------------------------------------------

entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

10.07. Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (in
which case, the Administrative Agent or such Lender shall use its reasonable
efforts, to the extent permitted by law, to notify ADI prior to such disclosure
so that ADI may seek, at ADI’s sole expense, a protective order or other
appropriate remedy), (d) to any other party hereto, (e) in connection with the
exercise of any

 

85



--------------------------------------------------------------------------------

remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap or derivative
transaction relating to ADI and its obligations, (g) with the consent of ADI,
(h) any rating agency in connection with rating ADI or its Subsidiaries or the
credit facilities provided hereunder or the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates, other
than as a result of a breach of this Section 10.07, on a nonconfidential basis
from a source other than ADI.

For purposes of this Section 10.07, “Information” means all information received
from ADI or any Subsidiary relating to ADI or any Subsidiary or any of their
respective businesses, other than (a) any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by ADI or any Subsidiary and (b) information pertaining to this
Agreement of the type routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning ADI or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

10.08. Right of Setoff.

Subject to Section 1.06(d), if an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section 10.08 are in addition to other rights and

 

86



--------------------------------------------------------------------------------

remedies (including other rights of setoff) that such Lender may have. Each
Lender agrees to notify ADI and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.09. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10. Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (but do not supersede any provisions of the Commitment Letter that by the
terms of such document survive the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect in accordance with Section 12
of the Commitment Letter). Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

87



--------------------------------------------------------------------------------

10.12. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

10.13. Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender delivers a Notice of Illegality pursuant to Section 1.06(b) or the
Initial Assumption (as a result of any Law not existing and in effect on July
26, 2016), any Subsequent Assumption or any transaction described in clauses
(d), (e) or (f) of Section 7.03 would result in a violation of Law by any
Lender, (iv) any Lender shall fail to deliver a Notice of Consent pursuant to
Section 1.06(c), (v) the applicable Lender shall fail to deliver its affirmative
written approval pursuant to Section 4.03(c) or (vi) any Lender is a Defaulting
Lender or a Non-Consenting Lender, then ADI may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

88



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination.

The failure of a Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Lender and the mandatory
assignment of such Lender’s Commitments and outstanding Loans pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling ADI to require such assignment and delegation cease to
apply.

 

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER

 

89



--------------------------------------------------------------------------------

MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15. Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders and the Arrangers, are arm’s-length
commercial transactions between it and its Affiliates, on the

 

90



--------------------------------------------------------------------------------

one hand, and the Administrative Agent, the Lenders and the Arrangers, on the
other hand, and the parties hereto have a business relationship that does not
and will not create, by implication or otherwise, any fiduciary duty to the Loan
Parties or their Affiliates on the part of the Administrative Agent, the
Lenders, the Arrangers or their Affiliates, and no such duty will be deemed to
have arisen in connection with the transactions or communications provided for
herein or contemplated hereby, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Lenders and the
Arrangers are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for it or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Lenders nor the Arrangers have any obligation to it or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
none of the Administrative Agent, the Lenders nor the Arrangers have any
obligation to disclose any of such interests to the Loan Parties or their
Affiliates.

 

10.17. Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.18. USA PATRIOT ACT NOTICE.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA

 

91



--------------------------------------------------------------------------------

PATRIOT Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

10.19. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[remainder of page intentionally left blank]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ANALOG DEVICES, INC.,   by  

/s/ Ali R. Husain

    Name:   Ali R. Husain     Title:   Treasurer and Director of Investor
Relations



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

individually and as Administrative Agent,

  by  

/s/ Justin Burton

    Name:   Justin Burton     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: BANK OF AMERICA, N.A.,   by  

/s/ Mukesh Singh

    Name:   Mukesh Singh     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.   by  

/s/ Matthew Antioco

    Name:   Matthew Antioco     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   by  

/s/ Christopher Day

    Name:   Christopher Day     Title:   Authorized Signatory For any Lender
requiring a second signature line:   By  

/s/ Juerg Unterlerchner

   

Name:

 

Juerg Unterlerchner

   

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: Wells Fargo Bank, National Association   by  

/s/ S. Michael St. Geme

    Name:   S. Michael St. Geme     Title:   Managing Director For any Lender
requiring a second signature line:   by  

 

    Name:       Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

PNC BANK, NATIONAL ASSOCIATION   by  

/s/ Lauren Girvan

    Lauren Girvan     Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: BMO Harris Bank, N.A.   By  

/s/ Michael Kus

    Name:   Michael Kus     Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: DBS Bank Ltd.   by  

/s/ Loy Hwee Chuan

    Name:   Loy Hwee Chuan     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: Sumitomo Mistui Banking Corporation   by  

/s/ David W. Kee

    Name:   David W. Kee    

Title:

 

Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: TD Bank, N.A.   By  

/s/ Todd Antico

    Name:   Todd Antico     Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: THE BANK OF NEW YORK MELLON   by  

/s/ Thomas J. Tarasovich, Jr.

    Name:   Thomas J. Tarasovich, Jr.     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Fifth Third Bank, an Ohio Banking Corporation   by  

/s/ Glen Mastey

    Name:   Glen Mastey     Title:   Managing Director For any Lender requiring
a second signature line:   by  

 

    Name:       Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Bank of China Limited, New York Branch   by  

/s/ Xu Haifeng

    Name:   Xu Haifeng     Title:   Executive Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: Deutsche Bank AG New York Branch   by  

/s/ Ming K Chu

    Name:   Ming K Chu     Title:   Director For any Lender requiring a second
signature line:   by  

/s/ Virginia Cosenza

    Name:   Virginia Cosenza     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution:   GOLDMAN SACHS BANK USA     By  

/s/ Josh Rosenthal

      Name:   Josh Rosenthal       Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: Morgan Stanley Senior Funding, Inc.   By  

/s/ Michael King

    Name:   Michael King     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution:   PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, AS LENDER    
by  

/s/ Kathryn Williams

      Name:   Kathryn Williams       Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution:   CHINA CONSTRUCTION BANK CORPORATION NEW YORK BRANCH    
by  

/s/ Jian Wu

      Name:   Jian Wu       Title:   Deputy General Manager For any Lender
requiring a second signature line:     by  

 

      Name:         Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: HSBC Bank USA, National Association   by  

/s/ Zhiyan Zeng

    Name:   Zhiyan Zeng     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: Svenska Handelsbanken AB (publ) New York Branch     by  

/s/ Steve Cox

      Name:   Steve Cox       Title:   Vice President For any Lender requiring a
second signature line:     by  

/s/ Jonas Almhöjd

     

Name:

 

Jonas Almhöjd

     

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: Liberty Bank   by  

/s/ Carla Balesano

    Name:   Carla Balesano     Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CREDIT AGREEMENT OF

ANALOG DEVICES, INC.

 

Name of Institution: THE CHIBA BANK, LTD., NEW YORK BRANCH     By  

/s/ Shiro Tajima

      Name:   Shiro Tajima       Title:   Senior Deputy General Manager For any
Lender requiring a second signature line:     By  

 

      Name:         Title:  



--------------------------------------------------------------------------------

SCHEDULE 1.01

CONSOLIDATED EBITDA ADD-BACKS

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

Three Year Commitments

 

Lender

   Three Year Commitment  

JPMorgan Chase Bank, N.A.

   $ 390,833,333.34   

Bank of America, N.A.

   $ 340,833,333.33   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 340,833,333.33   

Credit Suisse AG, Cayman Islands Branch

   $ 175,000,000.00   

Wells Fargo Bank, National Association

   $ 175,000,000.00   

PNC Bank, National Association

   $ 163,500,000.00   

BMO Harris Bank, N.A.

   $ 138,500,000.00   

DBS Bank Ltd.

   $ 138,500,000.00   

Sumitomo Mitsui Banking Corporation

   $ 125,000,000.00   

TD Bank, N.A.

   $ 113,500,000.00   

The Bank of New York Mellon

   $ 113,500,000.00   

Fifth Third Bank, an Ohio Banking Corporation

   $ 100,000,000.00   

Bank of China Limited, New York Branch

   $ 50,000,000.00   

Deutsche Bank AG New York Branch

   $ 50,000,000.00   

Goldman Sachs Bank USA

   $ 25,000,000.00   

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000.00   

China Construction Bank Corporation New York Branch

   $ 20,000,000.00   

Svenska Handelsbanken AB (publ), New York Branch

   $ 12,500,000.00   

The Chiba Bank, Ltd., New York Branch

   $ 2,500,000.00      

 

 

 

TOTAL

   $ 2,500,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Five Year Commitments

 

Lender

   Five Year Commitment  

JPMorgan Chase Bank, N.A.

   $ 359,166,666.66   

Bank of America, N.A.

   $ 309,166,666.67   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 309,166,666.67   

Credit Suisse AG, Cayman Islands Branch

   $ 175,000,000.00   

Wells Fargo Bank, National Association

   $ 175,000,000.00   

PNC Bank, National Association

   $ 163,500,000.00   

BMO Harris Bank, N.A.

   $ 138,500,000.00   

DBS Bank Ltd.

   $ 138,500,000.00   

Sumitomo Mitsui Banking Corporation

   $ 125,000,000.00   

TD Bank, N.A.

   $ 113,500,000.00   

The Bank of New York Mellon

   $ 113,500,000.00   

Fifth Third Bank, an Ohio Banking Corporation

   $ 100,000,000.00   

Bank of China Limited, New York Branch

   $ 50,000,000.00   

Deutsche Bank AG New York Branch

   $ 50,000,000.00   

Goldman Sachs Bank USA

   $ 25,000,000.00   

Morgan Stanley Senior Funding, Inc.

   $ 25,000,000.00   

People’s United Bank, National Association

   $ 50,000,000.00   

China Construction Bank Corporation New York Branch

   $ 20,000,000.00   

HSBC Bank USA, National Association

   $ 40,000,000.00   

Svenska Handelsbanken AB (publ), New York Branch

   $ 12,500,000.00   

Liberty Bank

   $ 5,000,000.00   

The Chiba Bank, Ltd., New York Branch

   $ 2,500,000.00      

 

 

 

TOTAL

   $ 2,500,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.13

MATERIAL SUBSIDIARIES

Subsidiary Name: Analog Devices International

Jurisdiction of Organization: Ireland



--------------------------------------------------------------------------------

SCHEDULE 5.17

TAXPAYER IDENTIFICATION NUMBER

TIN: 04-2348234



--------------------------------------------------------------------------------

SCHEDULE 7.01

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

INDEBTEDNESS

On September 19, 2014, a wholly-owned subsidiary, Analog Devices Limited (ADL),
acquired Metroic Limited (Metroic). The subsidiary may be obligated to pay up to
$2.2 million in deferred compensation expense relating to future product
development and sales through December 31, 2018.

On March 2, 2016, a wholly-owned subsidiary, Analog Devices Holdings B.V.
(ADBV), acquired SNAP Sensor SA (SNAP). The acquisition agreement includes a
contingent consideration arrangement which may require additional cash payments
to the former equity holders of SNAP of up to $1.5 million due on or before
December 31, 2018.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

1. Address for ADI:

Analog Devices, Inc.

Three Technology Way

Norwood, MA 02062

Attention: Ali Husain, Treasurer and Director of Investor Relations

Telephone: 781-461-3796

Email: Ali.Husain@Analog.com

2. Address for Administrative Agent:

Administrative Agent’s Office (for payments):

JPMorgan Chase Bank, N.A., as Administrative Agent

10 South Dearborn L2

Chicago Il. 60603

Attention: Leonida Mischke

Telephone: 312-385-7055

Facsimile: 888-292-9533

E-mail: jpm.agency.servicing.4@jpmchase.com

Wire Instruction:

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: LS2 Incoming Account

Account No.: 9008113381C5600

Attention: LS2 Incoming Account

Ref.: Analog Devices, Inc.

Other Notices as Administrative Agent:

JPMorgan Chase Bank, N.A., as Administrative Agent

10 South Dearborn L2

Chicago Il. 60603

Attention: Prashanth Kallakuri

Telephone: 855-609-9959

Facsimile: 214-307-6874

E-mail: Chicago.lc.agency.closing.team@jpmorgan.com



--------------------------------------------------------------------------------

EXHIBIT 1.01

[FORM OF]

ASSUMPTION, RELEASE AND GUARANTEE AGREEMENT

ASSUMPTION, RELEASE AND GUARANTEE dated as of [●] (this “Agreement”), by and
among ANALOG DEVICES, INC. (“ADI”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and [ADI SUBSIDIARY], a
company organized under the laws of [●] and a wholly owned subsidiary of ADI
(the “Subsidiary Borrower”).

Reference is made to the Credit Agreement dated as of September 23, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ADI, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent. Capitalized terms
used and not otherwise defined herein have the meanings assigned to them in the
Credit Agreement.

A. As of the date hereof, ADI is the primary obligor in respect of all of the
Obligations, and the “Borrower”, for all purposes of the Credit Agreement and
the other Loan Documents.

B. In consideration of the direct or indirect transfer by ADI of certain assets
to the Subsidiary Borrower, the Subsidiary Borrower has agreed to assume [all][a
portion] of the Loans made to ADI under the Credit Agreement and, in connection
therewith, to become the “Borrower” for [all purposes of][such portion of the
Loans made under] the Credit Agreement.

C. Pursuant to the Credit Agreement, the Lenders have authorized the
Administrative Agent, on behalf of itself and the Lenders, to enter into this
Agreement to release ADI as the primary obligor in respect of the Subsidiary
Borrower Obligations (as defined below), and as “Borrower” for the Subsidiary
Borrower Obligations, for all purposes of the Credit Agreement and the other
Loan Documents, and to substitute the Subsidiary Borrower therefor as “Borrower”
for the Subsidiary Borrower Obligations; provided that ADI agrees pursuant to
this Agreement to irrevocably and unconditionally guarantee (the “Guaranty”) all
of the obligations of the Subsidiary Borrower hereunder and under the Credit
Agreement.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Assumption. The Subsidiary Borrower hereby assumes, and shall be primarily
liable for, [all the Loans under the Credit Agreement][the Loans under the
Credit Agreement identified on Annex I hereto] (the “Subsidiary Borrower
Obligations”). In accordance with and pursuant to the definition of the term
“Borrower” in Section 1.01 of the Credit Agreement, by its signature below, the
Subsidiary Borrower hereby becomes [the “Borrower”][the “Borrower” in respect of
the Subsidiary Borrower Obligations] under the Credit Agreement and the other
Loan Documents with the same force and effect as if it had executed



--------------------------------------------------------------------------------

the Credit Agreement and the other Loan Documents to which the “Borrower” is a
party as the “Borrower” on the Closing Date. The Subsidiary Borrower hereby
agrees to and shall be bound by all the terms and provisions of the Credit
Agreement and the other Loan Documents applicable to it as [the][a] Borrower
thereunder.

2. Guaranty.

(a) Subject to Section 2(f) below, ADI hereby irrevocably and unconditionally
guarantees (the “Guaranty”), to the Administrative Agent and the Lenders, the
due and punctual payment and performance of all of the Subsidiary Borrower
Obligations (the “Guaranteed Obligations”). ADI further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed Obligation.
To the fullest extent permitted by applicable law, ADI waives presentment to,
demand of payment from and protest to the Subsidiary Borrower of any Guaranteed
Obligation, and also waives notice of acceptance of its Guaranty and notice of
protest for nonpayment.

(b) Subject to Section 2(f) below, ADI further agrees that its Guaranty
hereunder constitutes a guarantee of payment when due (whether or not any
bankruptcy, insolvency, receivership or similar proceeding shall have stayed any
of the Guaranteed Obligations or operated as a discharge thereof) and not of
collection, and waives, to the fullest extent permitted by applicable law, any
requirement that any resort be had, right be exhausted or action be taken by the
Administrative Agent against the Subsidiary Borrower or any other Person. ADI
agrees that its Guaranty hereunder is continuing in nature and applies to all
Guaranteed Obligations, either currently existing or hereafter incurred.

(c) Except for termination of ADI’s obligations in accordance with Section 2(h)
below, the obligations of ADI hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations, any impossibility in the performance of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of ADI hereunder shall not be discharged or impaired or otherwise affected by
(i) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, (iii) any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations, or (iv) any other act or
omission that may or might in any manner or to any extent vary the risk of ADI
or otherwise operate as a discharge of ADI as a matter of law or equity (other
than the payment in full in cash of all the Guaranteed Obligations (other than
contingent indemnification Guaranteed Obligations to the extent no claim giving
rise thereto has been asserted)).

(d) To the fullest extent permitted by applicable law, ADI waives any defense
based on or arising out of any defense of the Subsidiary Borrower or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of



--------------------------------------------------------------------------------

the liability of the Subsidiary Borrower, other than the payment in full in cash
of all the Guaranteed Obligations (other than contingent indemnification
Guaranteed Obligations to the extent no claim giving rise thereto has been
asserted). To the fullest extent permitted by applicable law, the Administrative
Agent and the Lenders may compromise or adjust any part of the Guaranteed
Obligations or make any other accommodation with the Subsidiary Borrower or
exercise any other right or remedy available to them against the Subsidiary
Borrower, without affecting or impairing in any way the liability of ADI
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash. To the fullest extent permitted by applicable law, ADI waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of ADI against the
Subsidiary Borrower.

(e) ADI agrees that its Guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the bankruptcy, insolvency or
reorganization of the Subsidiary Borrower or otherwise, all as though such
payment had not been made.

(f) Upon the occurrence and continuation of an Event of Default under the Credit
Agreement, ADI hereby promises to and will, promptly upon written notice thereof
from the Administrative Agent, forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Lenders, the amount, in
cash, of any unpaid Guaranteed Obligations then due and owing. Upon payment by
ADI of any sums to the Administrative Agent as provided above, all rights of ADI
against the Subsidiary Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be fully subordinated to the payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification Guaranteed Obligations to the
extent no claim giving rise thereto has been asserted).

(g) ADI assumes all responsibility for being and keeping itself informed of the
Subsidiary Borrower’s financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that ADI assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender will
have any duty to advise ADI of information known to it or any of them regarding
such circumstances or risks.

(h) This Guaranty shall terminate (x) when all the Guaranteed Obligations have
been paid in full (other than contingent indemnification Guaranteed Obligations
to the extent no claim giving rise thereto has been asserted) or (y) as
otherwise permitted under the terms of the Credit Agreement.

3. Acceptance and Release. The Administrative Agent, on behalf of itself and the
Lenders, hereby accepts the assumption by the Subsidiary Borrower provided for
in Section 1 above and hereby releases ADI from liability as principal obligor
for the payment of the Subsidiary Borrower Obligations under the Credit
Agreement and the other Loan Documents. For the avoidance of doubt, the release
of ADI pursuant to this Section 3 shall in no way affect the validity or
enforceability of ADI’s Guaranty of the Guaranteed Obligations.



--------------------------------------------------------------------------------

4. Representations and Warranties. Each of ADI and the Subsidiary Borrower
represents and warrants to the Administrative Agent and the Lenders on the date
hereof that:

(a) It is duly organized and validly existing under the Laws of [●], with
respect to ADI, and the Laws of [●], with respect to the Subsidiary Borrower.

(b) It has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under this Agreement (and to perform its obligations under the
Credit Agreement and the other Loan Documents), other than any governmental
licenses, authorizations, consents and approvals the failure to obtain which
would not reasonably be expected to have a Material Adverse Effect.

(c) The execution, delivery and performance by it of this Agreement (and the
performance by it of its obligations under the Credit Agreement and the other
Loan Documents) have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
its Organization Documents.

(d) This Agreement, the Credit Agreement and the other Loan Documents constitute
its valid and binding obligations, enforceable against it in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5. Conditions to Effectiveness. The effectiveness of this Agreement is subject
to (a) the Administrative Agent having received, in form and substance
reasonably satisfactory to the Administrative Agent:

(i) a copy of the organizational documents of ADI and the Subsidiary Borrower,
certified by a Responsible Officer of ADI or the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of the Subsidiary Borrower, as applicable, to be true and correct as of the date
hereof;

(ii) such resolutions or other corporate action, incumbency certificates and/or
other customary corporate certificates of a Responsible Officer of ADI or of the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer or controller of the Subsidiary Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of such officers thereof authorized to act in connection with this
Agreement; and

(iii) all documentation and other information requested by the Administrative
Agent that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act;

and (b) the borrowing (or assumption) by the Subsidiary Borrower of the
Subsidiary Borrower Obligations not resulting in a violation of any Laws (other
than, solely with respect to the Initial Assumption, any Law existing and as in
effect on July 26, 2016) by (i) the Subsidiary Borrower that would reasonably be
expected to have a Material Adverse Effect or (ii) the Administrative Agent or
any Lender.



--------------------------------------------------------------------------------

6. Further Assurances. The parties hereto covenant and agree that they will
execute, deliver and acknowledge from time to time at the request of any party,
and without further consideration, all such further instruments of assignment
and/or assumption as may be required in order to give effect to the transactions
described herein.

7. Notices. All notices and other communications hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. For purposes of Section 10.02 of the
Credit Agreement, notices to the Subsidiary Borrower will be effective if
delivered to it in care of ADI.

8. Successors and Assigns. Whenever in this Agreement any party is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party; and all promises and agreements by or on behalf of any of ADI,
the Administrative Agent or the Subsidiary Borrower that are contained in this
Agreement shall bind and inure to the benefit of its respective successors and
permitted assigns.

9. Setoff. None of the Administrative Agent, any Lender or any of their
respective affiliates shall have any right to setoff or apply any deposits held
or other obligations owing by the Administrative Agent, such Lender or any such
affiliate to or for the credit or the account of the Subsidiary Borrower against
any of the obligations of ADI.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

11. Execution in Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

12. Effect of this Agreement. Except as expressly modified hereby, the Credit
Agreement shall remain in full force and effect.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered as of the date first written above.

 

ANALOG DEVICES, INC. By:  

 

  Name:   Title: [SUBSIDIARY BORROWER] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A. as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2.02

[FORM OF]

LOAN NOTICE

Date:             , 20    

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 23,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Analog Devices, Inc. (“ADI”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

1. The undersigned hereby requests (select one):

A Borrowing of Loans

A conversion or continuation of Loans

2. On             , 20     (a Business Day).

3. Class of Loan:

Three Year Loan        Five Year Loan

4. In the amount of $        .1

5. Type of Loan requested or to which existing Loans are to be continued or
converted:

Base Rate Loan        Eurodollar Rate Loan

6. For Eurodollar Rate Loans: with an Interest Period of      month[s]2.

The Borrowing, if any, requested herein complies with each of the conditions set
forth in Section 4.02 of the Credit Agreement as of the date of such Borrowing.

 

[BORROWER], By:  

 

Name:   Title:  

 

1  Must comply with Sections 2.01 and 2.02 of the Credit Agreement.

2  One, two, three or six months.



--------------------------------------------------------------------------------

EXHIBIT 2.09

[FORM OF]

NOTE

Date:             , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender under that
certain Credit Agreement, dated as of September 23, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Analog Devices, Inc., the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
the interest rates and at the times provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in U.S. Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[BORROWER], By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 3.01(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (“ADI”),
the Lenders identified therein, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (“ADI”),
the Lenders identified therein, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (“ADI”),
the Lenders identified therein, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Analog Devices, Inc., a Massachusetts corporation (“ADI”),
the Lenders identified therein, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:               , 20    



--------------------------------------------------------------------------------

EXHIBIT 4.02

[FORM OF]

SOLVENCY CERTIFICATE

This Certificate is being delivered pursuant to Section 4.02(f) of the Credit
Agreement, dated as of September 23, 2016 (the “Credit Agreement”), among Analog
Devices, Inc. (“ADI”), the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
terms used herein have the meanings provided in the Credit Agreement.

[                    ] hereby certifies that he/she is the Chief Financial
Officer of ADI and that he/she is knowledgeable of the financial and accounting
matters of ADI and its Subsidiaries, the Credit Agreement and the covenants and
representations (financial and other) contained therein and that, as such,
he/she is authorized to execute and deliver this Certificate on behalf of ADI.

The undersigned hereby further certifies, solely in his/her capacity as Chief
Financial Officer of ADI and not in an individual capacity, as follows:

1. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the fair value of the
assets of ADI and its Subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise.

2. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the present fair
saleable value of the property of ADI and its Subsidiaries, on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liabilities on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured.

3. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, ADI and its
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

4. On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, ADI and its
Subsidiaries, on a consolidated basis, will not have an unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and proposed to be conducted following the date
hereof.

The financial information, projections and assumptions which underlie and form
the basis for the representations made in this certificate were based upon good
faith estimates and



--------------------------------------------------------------------------------

assumptions believed to be reasonable to the management of ADI at the time made,
in light of the circumstances under which they were made (it being understood
that such financial information, projections or forecasts as they relate to
future events are not to be viewed as fact and that actual results during the
period or periods covered by such financial information, projections or
assumptions may differ from the projected results set forth therein by a
material amount).

In computing the amount of the contingent liabilities of ADI and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in
his/her capacity as Chief Financial Officer of ADI (and not in an individual
capacity) this [    ] day of [    ].

 

ANALOG DEVICES, INC. By:  

 

  Name:     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT 6.02

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:             , 20    

 

To: JPMorgan, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 23,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Analog Devices, Inc. (“ADI”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of ADI, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent (for delivery to the Lenders) on the behalf of ADI, and
that:

[Use following paragraph I for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of ADI
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph I for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of ADI ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the ADI and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party performed and observed all its
Obligations under the Loan Documents, and to the best knowledge of the
undersigned during such fiscal period, each Loan Party performed and observed
each covenant and condition of the Loan Documents applicable to it, and no
Default has occurred and is continuing.



--------------------------------------------------------------------------------

4. The calculations demonstrating compliance with the financial covenant set
forth in Section 7.07 of the Credit Agreement set forth in Schedule 2 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

ANALOG DEVICES, INC.,

a Massachusetts corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

Financial Statements

[To be attached by ADI]



--------------------------------------------------------------------------------

Schedule 2 to

Compliance Certificate

For the Quarter / Year ended                      (the “Financial Statement
Date”)

Consolidated Leverage Ratio

 

I.

 

Consolidated Funded Indebtedness

   $                

II.

 

Consolidated EBITDA ( For the period of the four prior fiscal quarters ending on
the Financial Statement Date (see Schedule A))

   $                

III.

 

Consolidated Leverage Ratio (I ÷ II)

                  to 1.0     

Maximum Permitted:

     [    ] to 1.0   



--------------------------------------------------------------------------------

Schedule A

to Compliance Certificate

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Credit Agreement)

($ in 000’s)

 

Consolidated EBITDA

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended  

(i) Consolidated Net Income

              

+

(ii) Consolidated Interest Charges

              

+

(iii) Federal, state, local and foreign income taxes

              

+

(iv) depreciation expense

              

+

(v) amortization expense

              

+

(vi) non-cash stock-based compensation expense

              

+

(vii) certain non-recurring expenses incurred prior to the date of the Credit
Agreement (as set forth on Schedule 1.01 to the Credit Agreement) and
nonrecurring cash expenses relating to pension liabilities incurred after July
10, 2015, in an aggregate amount not to exceed $300,000,000

              

+

(viii) non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period

              

+

(ix) non-recurring cash expenses reducing such Consolidated Net Income to the
extent such cash expenses are not paid in such period but will be paid in a
future period

              

+

(x) non-recurring fees and expenses in connection with the Transactions

              

+

(xi) non-recurring merger and integration costs in connection with the
Transactions

              

–

(xii) non-recurring cash expenses that were previously added back to
Consolidated EBITDA in a prior period pursuant to the entry in item (ix) above
to the extent such cash expenses are paid in such period

              

–

(xiii) non-recurring non-cash items increasing Consolidated Net Income of the
types set forth above

              

= Consolidated EBITDA

              



--------------------------------------------------------------------------------

EXHIBIT 10.06

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1. Assignor[s]:

  

 

  

 

2. Assignee[s]:

  

 

  

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower:    Analog Devices, Inc., a Massachusetts corporation1
4. Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5. Credit Agreement:    Credit Agreement, dated
as of September 23, 2016, among the Borrower, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time

6. Assigned Interest:

  

 

Class of Commitment/Loans Assigned

   Assignor[s]2      Assignee[s]3      Aggregate
Amount of
Commitment/
Loans of the
applicable
Class
for all
Lenders4      Amount of
Commitment/
Loans of the
applicable
Class
Assigned      Percentage
Assigned of
the applicable
Class of
Commitment/
Loans5  

Three Year Commitment/Loans

         $                    $                           % 

Five Year Commitment/Loans

         $                    $                           % 

 

[7. Trade Date:                            ]6

 

1  Include any other Borrower from and after the Initial Assumption and any
Subsequent Assumption.

2  List each Assignor, as appropriate.

3  List each Assignee, as appropriate.

4  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:

[Consented to and]1 Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title:

[Consented to:]2

 

[BORROWER] By:  

 

  Title:

 

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties, any of their Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Loan Parties, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.